Exhibit 10.1

 

OFFICE LEASE

 

This Office Lease (this “Lease”), dated as of the date set forth in Section 1.1,
is made by and between TRIZEC WILSHIRE CENTER, LLC, a Delaware limited liability
company (“Landlord”), and CATASYS, INC., a Delaware corporation (“Tenant”). The
following exhibits are incorporated herein and made a part hereof: Exhibit A
(Outline of Premises); Exhibit B (Work Letter); Exhibit C (Form of Confirmation
Letter); Exhibit D (Rules and Regulations); Exhibit E (Judicial Reference); and
Exhibit F (Additional Provisions).

 

1         BASIC LEASE INFORMATION.

 

1.1

Date:  

November 6, 2013

     

1.2

Premises.

 

 

       

 

1.2.1

“Building”:

11601 Wilshire Boulevard, Los Angeles, California, commonly known as Wells Fargo
Center (formerly known as Wachovia Center).

       

 

1.2.2

“Premises”:

Subject to Section 2.1.1, 9,076 rentable square feet of space located on the
ninth (9th) floor of the Building and commonly known as Suite No. 950, the
outline and location of which is set forth in Exhibit A.

       

 

1.2.3

“Property”:

The Building, the parcel(s) of land upon which it is located, and, at Landlord’s
discretion, any parking facilities and other improvements serving the Building
and the parcel(s) of land upon which such parking facilities and other
improvements are located.

       

 

1.2.4

“Project”:

The Building and Property.

       

1.3

Term  

 

     

 

1.3.1

Term:

Approximately sixty-four (64) months, beginning on the Commencement Date and
expiring on the Expiration Date (or any earlier date on which this Lease is
terminated as provided herein).

       

 

1.3.2

 “Commencement Date”:

The earlier of: (i) the date Tenant commences operation of its business in all
or any portion of the Premises; or (ii) the date the Tenant Improvement Work has
been Substantially Completed (as defined in the Work Letter), which Commencement
Date is anticipated to occur by December 15, 2013

       

 

1.3.3

“Expiration Date”:

The last day of the sixty-fourth (64th) full calendar month following the
Commencement Date.

       

1.4 

“Base Rent”:  

 

 


Period During
Term

Annual Base Rent Per Rentable Square Foot (rounded to the nearest 100th of a
dollar)

Monthly
Installment
of Base Rent

     

Commencement Date through last day of 12th full calendar month of Term

$37.80

$28,589.40

     

13th through 24th full calendar months of Term

$38.93

$29,444.06

 

 

 
1

--------------------------------------------------------------------------------

 

 

25th through 36th full calendar months of Term

$40.10

$30,328.97

     

37th through 48th full calendar months of Term

$41.31

$31,244.13

     

49th through 60th full calendar months of Term

$42.54

$32,174.42

     

61st full calendar month of the Term through Expiration Date

$43.82

$33,142.53

 

Base Rent Abatement. Notwithstanding anything in this Section of the Lease to
the contrary, so long as Tenant is not in Default (as defined in Section 19)
under this Lease, Tenant shall be entitled to an abatement of Base Rent in the
amount of: (a) $28,589.40 per month for four (4) consecutive full calendar
months of the Term, beginning with the second (2nd) full calendar month of the
Term, and (b) $14,722.03 applicable to the 13th full calendar month of the Term.
The total amount of Base Rent abated in accordance with the foregoing shall
equal $129,079.63 (the "Abated Base Rent"). Only Base Rent shall be abated
pursuant to this Section, and all Additional Rent (as defined in Section 3
below) and other costs and charges specified in this Lease shall remain as due
and payable pursuant to the provisions of this Lease.

 

Notwithstanding the foregoing to the contrary, a portion of the Abated Base Rent
not to exceed $28,589.40 may be applied toward the cost of the Allowance Items
(as defined in Exhibit B of this Lease) (the “Supplemental TI Allowance”). In
order to exercise such right, Tenant shall provide written notice (a “Conversion
Notice”) to Landlord on or before the Commencement Date, which Conversion Notice
shall specify the amount of the Abated Base Rent that Tenant desires to convert
into the Supplemental TI Allowance. The amount so converted shall be disbursed
in accordance with the terms of Section 1.2 of Exhibit B.

 

1.5

“Base Year” for Expenses:

Calendar year 2014.

 

 

 

 

 

“Base Year” for Taxes:

Calendar year 2014.

 

 

 

 

1.6

“Tenant’s Share”:

1.8135% (based upon a total of 500,475 rentable square feet in the Building),
subject to Section 2.1.1.

 

 

 

 

1.7

“Permitted Use”:  

General office use consistent with a first-class office building.

 

 

 

 

1.8.

“Security Deposit”:

$265,143.60, as more particularly described in Section 21.

 

 

 

 

 

Prepaid Base Rent:

$28,589.40, as more particularly described in Section 3.

 

 

 
2

--------------------------------------------------------------------------------

 

 

1.9

Parking:

Tenant shall have the right to lease up to 27 unreserved parking passes in the
Parking Facility (as defined in Section 24) as follows: (a) 18 of such
unreserved parking passes are designated as “must-take” passes that Tenant is
obligated to lease from Landlord during the entire Term; and (b) up to nine (9)
passes shall be leased at the option of Tenant. In addition, Tenant shall have
the option to convert one (1) of the 18 “must take” passes into a reserved
parking pass; provided that if Tenant does not continuously lease such reserved
parking pass during the Term, Tenant’s right to lease such un-leased reserved
parking pass shall be subject to the availability of reserved passes as
reasonably determined by Landlord. Prior to the Commencement Date, Tenant shall
notify Landlord in writing of the number of unreserved parking passes which
Tenant initially elects to lease during the Term, and whether Tenant desires to
lease a reserved parking pass. Thereafter, Tenant may, subject to the minimum
and maximum amounts set forth herein, increase or decrease the number of such
reserved and unreserved parking passes to be used by Tenant pursuant to this
Section 1.9. Tenant shall pay Landlord the rate of: $200.00 per unreserved
parking pass per month, plus applicable taxes, if any, and $335.00 per reserved
parking pass per month, plus applicable taxes, if any. Parking rates shall be
subject to increase from time to time to reflect the prevailing market rates
charged in the Parking Facility.

             

Tenant shall have the right to purchase books of visitor validations at a 15%
discount off of the face rate; provided that the minimum purchase amount for
which Tenant shall be entitled to receive a 15% discount is $2,000.00.

       

1.10

Address of Tenant:

Before the Commencement Date:

         

CATASYS, INC.

   

11150 Santa Monica Blvd

   

Suite 1500

   

Los Angeles, CA 90025

   

Attn: Rick Anderson

         

From and after the Commencement Date:  the Premises.

      1.11 Address of Landlord:      

TRIZEC WILSHIRE CENTER, LLC

   

c/o Equity Office

   

10880 Wilshire Boulevard

   

Suite 1010

   

Los Angeles, CA 90024

   

Attention: Property Manager

         

with copies to:

         

TRIZEC WILSHIRE CENTER, LLC

   

c/o Equity Office

   

Two North Riverside Plaza

   

Suite 2100

   

Chicago, IL 60606

   

Attn: Managing Counsel

         

and

         

Equity Office

   

Two North Riverside Plaza

   

Suite 2100

   

Chicago, IL 60606

   

Attn: Lease Administration

 

 

 
3

--------------------------------------------------------------------------------

 

 

1.12

Broker(s):

Jones Lang LaSalle (“Tenant’s Broker”), representing Tenant, and L. A. Realty
Partners (“Landlord’s Broker”), representing Landlord.

     

1.13  

Building HVAC Hours and Holidays:

“Building HVAC Hours” means 8:00 A.M. to 6:00 P.M. Monday through Friday, and on
Saturdays from 9:00 A.M. to 1:00 P.M., excluding the day of observation of New
Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day, and, at Landlord’s discretion, any other
locally or nationally recognized holiday that is observed by other Comparable
Buildings (defined in Section 25.10) (collectively, “Holidays”).

     

1.14

“Transfer Radius”:

NONE.

     

1.15

“Tenant Improvements”:

Defined in Exhibit B.

 

2         PREMISES AND COMMON AREAS.

 

2.1        The Premises.

 

2.1.1     Subject to the terms hereof, Landlord hereby leases the Premises to
Tenant and Tenant hereby leases the Premises from Landlord. Landlord and Tenant
acknowledge that the rentable square footage of the Premises is as set forth in
Section 1.2.2 and the rentable square footage of the Building is as set forth in
Section 1.6; provided, however, that Landlord may from time to time re-measure
the Premises and/or the Building in accordance with the Standard Method for
Measuring Floor Area in Office Buildings, ANSI/BOMA Z65.1 – 1996 and adjust
Tenant’s Share based on such re-measurement; provided further, however, that any
such re-measurement shall not affect the amount of Base Rent payable for, or the
amount of any tenant allowance applicable to, the initial Term. Landlord and
Tenant shall execute and deliver to each other a notice substantially in the
form of Exhibit C, as a confirmation of the information set forth therein.
Should Tenant fail to execute and return (or, by notice to Landlord, reasonably
object to) such notice within thirty (30) days after receiving it, Tenant shall
be deemed to have executed and returned it without exception.

 

2.1.2     Subject to Landlord’s performance of Tenant Improvement Work pursuant
to Exhibit B, the Premises are accepted by Tenant in their configuration and
condition existing on the date hereof, without any obligation of Landlord to
perform or pay for any alterations to the Premises, and without any
representation or warranty regarding the configuration or condition of the
Premises, the Building or the Project or their suitability for Tenant’s
business. Notwithstanding anything contained herein to the contrary, Landlord
represents that all Base Building systems serving the Premises are in good
working order as of the date of this Lease. If any such Base Building systems
are not in good working order as of the date of this Lease, Landlord shall be
responsible for repairing or restoring the same at Landlord’s cost and without
inclusion in Expenses.

 

2.2       Common Areas. Tenant may use, in common with Landlord and other
parties and subject to the Rules and Regulations (defined in Exhibit D), any
portions of the Property that are designated from time to time by Landlord for
such use (the “Common Areas”).

 

3         RENT. Tenant shall pay all Base Rent and Additional Rent (defined
below) (collectively, “Rent”) to Landlord or Landlord’s agent, without prior
notice or demand or any setoff or deduction, except as otherwise provided in
this Lease, at the place Landlord may designate from time to time, in money of
the United States of America that, at the time of payment, is legal tender for
the payment of all obligations. As used herein, “Additional Rent” means all
amounts, other than Base Rent, that Tenant is required to pay Landlord
hereunder. Monthly payments of Base Rent and monthly payments of Additional Rent
for Expenses (defined in Section 4.2.2), Taxes (defined in Section 4.2.3) and
parking (collectively, “Monthly Rent”) shall be paid in advance on or before the
first day of each calendar month during the Term; provided, however, that the
installment of Base Rent for the first full calendar month for which Base Rent
is payable hereunder shall be paid upon Tenant’s execution and delivery hereof.
Except as otherwise provided herein, all other items of Additional Rent shall be
paid within 30 days after Tenant’s receipt of Landlord’s request for payment.
Rent for any partial calendar month shall be prorated based on the actual number
of days in such month. Without limiting Landlord’s other rights or remedies,
(a) if any installment of Rent is not received by Landlord or its designee
within five (5) business days after its due date, Tenant shall pay Landlord a
late charge equal to 5% of the overdue amount; and (b) any Rent that is not paid
within 10 business days after its due date shall bear interest, from its due
date until paid, at a rate equal to 12% per annum. Tenant’s covenant to pay Rent
is independent of every other covenant herein.

 

 

 
4

--------------------------------------------------------------------------------

 

 

4         EXPENSES AND TAXES.

 

4.1        General Terms. In addition to Base Rent, Tenant shall pay, in
accordance with Section 4.4, for each Expense Year (defined in Section 4.2.1),
an amount equal to the sum of (a) Tenant’s Share of any amount (the “Expense
Excess”) by which Expenses for such Expense Year exceed Expenses for the Base
Year, plus (b) Tenant’s Share of any amount (the “Tax Excess”) by which Taxes
for such Expense Year exceed Taxes for the Base Year. No decrease in Expenses or
Taxes for any Expense Year below the corresponding amount for the Base Year
shall entitle Tenant to any decrease in Base Rent or any credit against amounts
due hereunder. Tenant’s Share of the Expense Excess and Tenant’s Share of the
Tax Excess for any partial Expense Year shall be prorated based on the number of
days in such Expense Year.

 

4.2        Definitions. As used herein, the following terms have the following
meanings:

 

4.2.1     “Expense Year” means each calendar year (other than the Base Year and
any preceding calendar year) in which any portion of the Term occurs.

 

4.2.2     “Expenses” means all expenses, costs and amounts that Landlord pays or
accrues during the Base Year or any Expense Year because of or in connection
with the ownership, management, maintenance, security, repair, replacement,
restoration or operation of the Property. Landlord shall act in a reasonable
manner in incurring Expenses. Expenses shall include (i) the cost of supplying
all utilities, the cost of operating, repairing, maintaining and renovating the
utility, telephone, mechanical, sanitary, storm-drainage, and elevator systems,
and the cost of maintenance and service contracts in connection therewith;
(ii) the cost of licenses, certificates, permits and inspections, the cost of
contesting any Laws that may affect Expenses, and the costs of complying with
any governmentally-mandated transportation-management or similar program;
(iii) the cost of all commercially reasonable insurance premiums and
deductibles; (iv) the cost of landscaping and relamping; (v) the cost of
parking-area operation, repair, restoration, and maintenance; (vi) a management
fee in the amount (which is hereby acknowledged to be reasonable) of 3% of gross
annual receipts from the Building (excluding the management fee), together with
other fees and costs, including consulting fees, legal fees and accounting fees,
of all contractors and consultants in connection with the management, operation,
maintenance and repair of the Property; (vii) the fair rental value of any
management office space (but only if such item of Expense is also included in
the Base Year); (viii) wages, salaries and other compensation, expenses and
benefits, including taxes levied thereon, of all persons at or below the level
of General Manager engaged in the operation, maintenance and security of the
Property, and costs of training, uniforms, and employee enrichment for such
persons; (ix) the costs of operation, repair, maintenance and replacement of all
systems and equipment (and components thereof) of the Property; (x) the cost of
janitorial, alarm, security and other services, replacement of wall and floor
coverings, ceiling tiles and fixtures in Common Areas, maintenance and
replacement of curbs and walkways, repair to roofs and re-roofing; (xi) rental
or acquisition costs of supplies, tools, equipment, materials and personal
property used in the maintenance, operation and repair of the Property;
(xii) the cost of capital improvements or any other items that are
(A) reasonably calculated to reduce current or future Expenses or (B) required
under any Law which was not applicable to the Property as of the Commencement
Date; (xiii) the cost of tenant-relation programs reasonably established by
Landlord; and (xiv) payments under any existing or future reciprocal easement
agreement, transportation management agreement, cost-sharing agreement or other
covenant, condition, restriction or similar instrument affecting the Property.

 

Notwithstanding the foregoing, Expenses shall not include: (a) capital
expenditures not described in clauses (xi) or (xii) above (in addition, any
capital expenditure shall be included in Expenses only if paid or accrued after
the Base Year and shall be amortized over the reasonable life of such
expenditures in accordance with such reasonable life and amortization schedules
as shall be determined by Landlord in accordance with sound real estate
management and accounting principles for commercial office buildings, with
interest on the unamortized amount at one percent (1%) in excess of the Wall
Street Journal prime lending rate announced from time to time);
(b) depreciation; (c) principal payments of mortgage or other non-operating
debts of Landlord; (d) the cost of any items for which Landlord is reimbursed by
insurance proceeds, condemnation awards, a tenant of the Building (outside of
such tenant's Expense payments), or otherwise to the extent so reimbursed;
(e) costs of leasing space in the Building, including brokerage commissions,
lease concessions, rental abatements and construction allowances granted to
specific tenants; (f) costs of selling, financing or refinancing the Building;
(g) fines, penalties or interest resulting from late payment of Taxes or
Expenses; (h) organizational expenses of creating or operating the entity that
constitutes Landlord; (i) damages paid to Tenant hereunder or to other tenants
of the Building under their respective leases; (j) advertising costs; (k) the
cost of providing any service directly to and paid directly by any tenant
(outside of such tenant's Expense payments); (l) ground lease payments (if any);
(m) costs incurred by Landlord due to the violation by Landlord or any tenant of
the terms and conditions of any lease of space in the Building or any law, code,
regulation, ordinance or the like that would not have been incurred but for such
violation; (n) any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord (other than in the Parking Facility
for the Building); (o) bad debt expenses and interest, principal, points and
fees on debts or amortization on any ground lease, mortgage or mortgages or any
other debt instrument encumbering the Building (including the real property on
which the Building is situated); (p) costs, including permit, license and
inspection costs, incurred with respect to the installation of other tenants' or
occupants' improvements (i.e. as opposed to the performance of Landlord’s
maintenance and repair obligations) or incurred in renovating or otherwise
improving, decorating, painting or redecorating vacant space for tenants or
other occupants in the Building; (q) any costs expressly excluded from Expenses
elsewhere in this Lease; (r) rentals and other related expenses for leasing an
HVAC system, elevators, or other items (except when needed in connection with
normal repairs and maintenance of the Building) which if purchased, rather than
rented, would constitute a capital improvement not included in Expenses pursuant
to this Lease; (s) depreciation, amortization and interest payments, except as
specifically included in Expenses pursuant to the terms of this Lease and except
on materials, tools, supplies and vendor-type equipment purchased by Landlord to
enable Landlord to supply services Landlord might otherwise contract for with a
third party, where such depreciation, amortization and interest payments would
otherwise have been included in the charge for such third party's services, all
as determined in accordance with generally accepted accounting principles,
consistently applied, and when depreciation or amortization is permitted or
required, the item shall be amortized over its reasonably anticipated useful
life; (t) expenses in connection with services or other benefits which are not
offered to Tenant or for which Tenant is charged for directly but which are
provided to another tenant or occupant of the Building, without charge; (u)
electric power costs or other utility costs for which any tenant directly
contracts with the local public service company; (v) costs (including in
connection therewith all attorneys' fees and costs of settlement, judgments
and/or payments in lieu thereof) arising from claims, disputes or potential
disputes in connection with potential or actual claims, litigation or
arbitrations pertaining to another tenant of the Building; (w) costs incurred in
connection with the original construction or any future expansion of the
Building or Project; (x) costs of correcting defects in or inadequacy of the
initial design or construction of the Building or any future expansion of the
Building or Project; (y) costs incurred to comply with Laws relating to the
removal of hazardous materials or to remove, remedy, treat or contain any
hazardous material; (z) travel expenses; (aa) charitable or political
contributions, and (bb) the cost of purchasing or leasing art work.

 

 

 
5

--------------------------------------------------------------------------------

 

 

If, during any portion of the Base Year or any Expense Year, the Building is not
100% occupied (or a service provided by Landlord to Tenant is not provided by
Landlord to a tenant that provides such service itself, or any tenant of the
Building is entitled to free rent, rent abatement or the like), Expenses for
such year shall be determined as if the Building had been 100% occupied (and all
services provided by Landlord to Tenant had been provided by Landlord to all
tenants, and no tenant of the Building had been entitled to free rent, rent
abatement or the like) during such portion of such year.

 

4.2.3     “Taxes” means all federal, state, county or local governmental or
municipal taxes, fees, charges, assessments, levies, licenses or other
impositions, whether general, special, ordinary or extraordinary, that are paid
or accrued during the Base Year or any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing or operation of the Property.
Taxes shall include (a) real estate taxes; (b) general and special assessments;
(c) transit taxes instituted within the geographic area of which the Building is
a part; (d) leasehold taxes; (e) personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems, appurtenances, furniture and
other personal property used in connection with the Property; (f) any tax on the
rent, right to rent or other income from any portion of the Property or as
against the business of leasing any portion of the Property; (g) any assessment,
tax, fee, levy or charge imposed by any governmental agency, or by any
non-governmental entity pursuant to any private cost-sharing agreement, in order
to fund the provision or enhancement of any fire-protection, street-, sidewalk-
or road-maintenance, refuse-removal or other service that is (or, before the
enactment of Proposition 13, was) normally provided by governmental agencies to
property owners or occupants without charge (other than through real property
taxes); and (h) payments in lieu of taxes under any tax increment financing
agreement, abatement agreement, agreement to construct improvements, or other
agreement with any governmental body or agency or taxing authority. Any costs
and expenses (including reasonable attorneys’ and consultants’ fees) incurred in
attempting to protest, reduce or minimize Taxes shall be included in Taxes for
the year in which they are incurred (provided that Tenant will be entitled to
the benefit of any decrease in Taxes). Notwithstanding any contrary provision
hereof, Taxes shall exclude (i) all excess profits taxes, franchise taxes, gift
taxes, capital stock taxes, inheritance and succession taxes, transfer taxes,
estate taxes, federal and state income taxes, and other taxes to the extent
(x) applicable to Landlord’s general or net income (as opposed to rents,
receipts or income attributable to operations at the Property), or (y) measured
solely by the square footage, rent, fees, services, tenant allowances or similar
amounts, rights or obligations described or provided in or under any particular
lease, license or similar agreement or transaction at the Building; (ii) any
Expenses, and (iii) any items required to be paid or reimbursed by Tenant under
Section 4.5.

 

4.3        Allocation. Landlord, in its reasonable discretion, may equitably
allocate Expenses among office, retail or other portions or occupants of the
Property. If Landlord incurs Expenses or Taxes for the Property together with
another property, Landlord, in its reasonable discretion, shall equitably
allocate such shared amounts between the Property and such other property.

 

 

 
6

--------------------------------------------------------------------------------

 

 

4.4        Calculation and Payment of Expense Excess and Tax Excess.

 

4.4.1     Statement of Actual Expenses and Taxes; Payment by Tenant. By April
1st of each calendar year (or as soon thereafter as possible), Landlord shall
give to Tenant a statement (the “Statement”) setting forth the actual Expenses,
Taxes, Expense Excess and Tax Excess for such Expense Year. If the amount paid
by Tenant for such Expense Year pursuant to Section 4.4.2 is less than the sum
of Tenant’s Share of the actual Expense Excess plus Tenant’s Share of the actual
Tax Excess (as such amounts are set forth in such Statement), Tenant shall pay
Landlord the amount of such underpayment within thirty (30) days of Landlord’s
bill therefor. If the amount paid by Tenant for such Expense Year pursuant to
Section 4.4.2 is more than the sum of Tenant’s Share of the actual Expense
Excess plus Tenant’s Share of the actual Tax Excess (as such amounts are set
forth in such Statement), Tenant shall receive a credit in the amount of such
overpayment, with or against the Rent then or next due hereunder; provided,
however, that if this Lease has expired or terminated and Tenant has vacated the
Premises, Landlord shall pay Tenant the amount of such overpayment (less any
Rent due), within 30 days after delivery of such Statement. Any failure of
Landlord to timely deliver the Statement for any Expense Year shall not diminish
either party’s rights under this Section 4.

 

4.4.2     Statement of Estimated Expenses and Taxes. Landlord shall give to
Tenant, for each Expense Year, a statement (the “Estimate Statement”) setting
forth Landlord’s reasonable estimates of the Expenses, Taxes, Expense Excess
(the “Estimated Expense Excess”) and Tax Excess (the “Estimated Tax Excess”) for
such Expense Year. Upon receiving an Estimate Statement, Tenant shall pay, with
its next installment of Base Rent, an amount equal to the excess of (a) the
amount obtained by multiplying (i) the sum of Tenant’s Share of the Estimated
Expense Excess plus Tenant’s Share of the Estimated Tax Excess (as such amounts
are set forth in such Estimate Statement), by (ii) a fraction, the numerator of
which is the number of months that have elapsed in the applicable Expense Year
(including the month of such payment) and the denominator of which is 12, over
(b) any amount previously paid by Tenant for such Expense Year pursuant to this
Section 4.4.2. Until Landlord delivers a new Estimate Statement (which Landlord
may do at any time), Tenant shall pay monthly, with the monthly Base Rent
installments, an amount equal to one-twelfth (1/12) of the sum of Tenant’s Share
of the Estimated Expense Excess plus Tenant’s Share of the Estimated Tax Excess,
as such amounts are set forth in the previous Estimate Statement. Any failure of
Landlord to timely deliver any Estimate Statement shall not diminish Landlord’s
rights to receive payments and revise any previous Estimate Statement under this
Section 4.

 

4.4.3     Retroactive Adjustment of Taxes. Notwithstanding any contrary
provision hereof, if, after Landlord’s delivery of any Statement, an increase or
decrease in Taxes occurs for the applicable Expense Year or for the Base Year
(whether by reason of reassessment, error, or otherwise), Taxes for such Expense
Year or the Base Year, as the case may be, and the Tax Excess for such Expense
Year shall be retroactively adjusted. If, as a result of such adjustment, it is
determined that Tenant has under- or overpaid Tenant’s Share of such Tax Excess,
Tenant shall pay Landlord the amount of such underpayment, or receive a credit
in the amount of such overpayment, with or against the Rent then or next due
hereunder; provided, however, that if this Lease has expired or terminated and
Tenant has vacated the Premises, Tenant shall pay Landlord the amount of such
underpayment, or Landlord shall pay Tenant the amount of such overpayment (less
any Rent due), within 30 days after such adjustment is made.

 

4.5        Charges for Which Tenant Is Directly Responsible. Notwithstanding any
contrary provision hereof, Tenant, upon demand, shall pay (or if paid by
Landlord, reimburse Landlord for) each of the following to the extent levied
against Landlord or Landlord’s property: (a) any tax based upon or measured by
(i) the cost or value of Tenant’s fixtures, equipment, furniture or other
personal property, or (ii) the cost or value of the Leasehold Improvements
(defined in Section 7.1) to the extent such cost or value exceeds that of a
Building-standard build-out; (b) any rent tax, sales tax, service tax, transfer
tax, value added tax, use tax, business tax, gross income tax, gross receipts
tax, or other tax, assessment, fee, levy or charge measured solely by the square
footage, Rent, services, tenant allowances or similar amounts, rights or
obligations described or provided in or under this Lease; (c) any tax assessed
upon the possession, leasing, operation, management, maintenance, alteration,
repair, use or occupancy by Tenant of the Premises; and (d) any tax assessed on
this transaction or on any document to which Tenant is a party that creates an
interest or estate in the Premises.

 

 

 
7

--------------------------------------------------------------------------------

 

 

4.6       Books and Records. Within 180 days after receiving any Statement (the
“Review Notice Period”), Tenant may give Landlord notice (“Review Notice”)
stating that Tenant elects to review Landlord’s calculation of the Expense
Excess and/or Tax Excess for the Expense Year to which such Statement applies.
Within a reasonable time after receiving a timely Review Notice (and, at
Landlord’s option, an executed confidentiality agreement as described below),
Landlord shall deliver to Tenant, or make available for inspection at a location
reasonably designated by Landlord, copies of such documents and records. Within
60 days after such documents and records are made available to Tenant (the
“Objection Period”), Tenant may deliver to Landlord notice (an “Objection
Notice”) stating with reasonable specificity any objections to the Statement, in
which event Landlord and Tenant shall work together in good faith to resolve
Tenant’s objections. Tenant may not deliver more than one Review Notice or more
than one Objection Notice with respect to any Expense Year. If Tenant fails to
give Landlord a Review Notice before the expiration of the Review Notice Period
or fails to give Landlord an Objection Notice before the expiration of the
Objection Period, Tenant shall be deemed to have approved the Statement.
Notwithstanding any contrary provision hereof, Tenant may not object to Expenses
or Taxes for the Base Year, other than in connection with the first review for
an Expense Year performed by Tenant pursuant to this Section 4.6. If Tenant
retains an agent to review Landlord’s records, the agent must be with a CPA firm
licensed to do business in the State of California and its fees shall not be
contingent, in whole or in part, upon the outcome of the review. Tenant shall be
responsible for all costs of such review. However, notwithstanding the
foregoing, if Landlord and Tenant determine that Expenses for the Building for
the year in question were less than stated by more than 5%, Landlord, within 30
days after its receipt of paid invoices therefor from Tenant, shall reimburse
Tenant for the reasonable amounts paid by Tenant to third parties in connection
with such review by Tenant. The records and any related information obtained
from Landlord shall be treated as confidential, and as applicable only to the
Premises, by Tenant, its auditors, consultants, and any other parties reviewing
the same on behalf of Tenant (collectively, “Tenant’s Auditors”). Before making
any records available for review, Landlord may require Tenant and Tenant’s
Auditors to execute a reasonable confidentiality agreement, in which event
Tenant shall cause the same to be executed and delivered to Landlord within
30 days after receiving it from Landlord. Notwithstanding any contrary provision
hereof, Tenant may not examine Landlord’s records or dispute any Statement if
any Rent remains unpaid past its due date (after the expiration of applicable
notice and cure periods). If, for any Expense Year, Landlord and Tenant
determine that the sum of Tenant’s Share of the actual Expense Excess plus
Tenant’s Share of the actual Tax Excess is less or more than the amount
reported, Tenant shall receive a credit in the amount of its overpayment against
Rent then or next due hereunder, or pay Landlord the amount of its underpayment
with the Rent next due hereunder; provided, however, that if this Lease has
expired or terminated and Tenant has vacated the Premises, Landlord shall pay
Tenant the amount of its overpayment (less any Rent due), or Tenant shall pay
Landlord the amount of its underpayment, within 30 days after such
determination.

 

4.7       Notwithstanding anything above to the contrary, Tenant shall not be
responsible for Tenant's Share of any Expense Excess or Tax Excess attributable
to any Expense Year which was first billed to Tenant more than two (2) years
after the date (the "Cutoff Date") which is the earlier of (i) the expiration of
the applicable Expense Year or (ii) the Expiration Date of this Lease, except
that Tenant shall be responsible for Tenant's Share of any Expense Excess levied
by any governmental authority or by any public utility company at any time
following the applicable Cutoff Date which are attributable to any calendar year
occurring prior to such Cutoff Date, so long as Landlord delivers to Tenant a
bill and supplemental statement for such amounts within ninety (90) days
following Landlord's receipt of the applicable bill therefor.

 

5         USE; COMPLIANCE WITH LAWS.

 

5.1        Tenant shall not (a) use the Premises for any purpose other than the
Permitted Use, or (b) do anything in or about the Premises that violates any of
the Rules and Regulations, damages the reputation of the Project, interferes
with, injures or annoys other occupants of the Project, or constitutes a
nuisance. Tenant, at its expense, shall comply with all Laws relating to (i) the
operation of its business at the Project, (ii) the use, condition, configuration
or occupancy of the Premises for Tenant’s particular use, or (iii) the Building
systems located in or exclusively serving the Premises. If, in order to comply
with any such Law, Tenant must obtain or deliver any permit, certificate or
other document evidencing such compliance, Tenant shall provide a copy of such
document to Landlord promptly after obtaining or delivering it. If a change to
any Common Area, the Building structure, or any Building system located outside
of and not exclusively serving the Premises becomes required under Law (or if
any such requirement is enforced) as a result of any Tenant-Insured Improvement
(defined in Section 10.2.2), the installation of any trade fixture, or any
particular use of the Premises (as distinguished from general office use), then
Tenant, upon demand, shall (x) at Landlord’s option, either make such change at
Tenant’s cost or pay Landlord the cost of making such change, and (y) pay
Landlord a coordination fee equal to 5% of the cost of such change. As used
herein, “Law” means any existing or future law, ordinance, regulation or
requirement of any governmental authority having jurisdiction over the Project
or the parties.

 

5.2     Landlord, at its sole cost and expense (except as properly included in
Expenses) shall be responsible for correcting any violations of Law relating to
the portions of the Project outside of the Premises, provided that compliance
with such applicable Laws is not the responsibility of Tenant under Section 5.1
above. Notwithstanding the foregoing, Landlord shall have the right to pursue
its rights under any tenant leases in the Building with respect to a violation
in any other tenant premises and to contest any alleged violation in good faith,
including, without limitation, the right to apply for and obtain a waiver or
deferment of compliance, the right to assert any and all defenses allowed by
law, the right to appeal any decisions, judgments or rulings to the fullest
extent permitted by law. Landlord, after the exhaustion of any and all rights to
appeal or contest, will make all repairs, additions, alterations or improvements
necessary to comply with the terms of any final order or judgment, provided that
if Landlord elects not to contest any alleged violation, Landlord will make all
repairs, additions, alterations or improvements necessary to comply with the
notice of violation.

 

 

 
8

--------------------------------------------------------------------------------

 

 

6         SERVICES.

 

6.1        Standard Services. Landlord shall provide the following services on
all days (unless otherwise stated below): (a) subject to limitations imposed by
Law, customary (for office use) heating, ventilation and air conditioning
(“HVAC”) in season during Building HVAC Hours; (b) electricity supplied by the
applicable public utility; (c) water supplied by the applicable public
utility for use in the Premises and the lavatories and any drinking facilities
located in Common Areas within the Building; (d) janitorial services to the
Premises, except on weekends and Holidays; and (e) elevator service (subject to
scheduling by Landlord, and payment of Landlord’s standard usage fee, for any
freight service).

 

6.2        Above-Standard Use. Landlord shall provide HVAC service outside
Building HVAC Hours if Tenant gives Landlord such prior notice and pays Landlord
such hourly cost per zone as Landlord may require. The current charge for
non-Building HVAC Hours, which are subject to change at any time after the
initial Lease Term to Landlord’s then prevailing rate, is $3.80 per zone per
hour. Tenant shall not, without Landlord’s prior consent, use equipment that may
affect the temperature maintained by the air conditioning system or consume
above-Building-standard amounts of any water furnished for the Premises by
Landlord pursuant to Section 6.1. If Tenant’s consumption of electricity or
water exceeds the rate which is standard for the Building, Tenant shall pay
Landlord, within thirty (30) days following receipt of a bill therefor, the cost
of such excess consumption at the rates charged for such services by the local
public utility or agency, as the case may be, furnishing the same, including any
costs of installing, operating and maintaining any equipment that is installed
in order to supply or measure such excess electricity or water. For purposes of
the preceding sentence, any consumption of electricity in a computer server room
shall be deemed to exceed the standard rate for the Building. The connected
electrical load of Tenant’s incidental-use equipment shall not exceed the
Building-standard electrical design load, and Tenant’s electrical usage shall
not exceed the capacity of the feeders to the Project or the risers or wiring
installation.

 

6.3        Interruption. Subject to Section 11, any failure to furnish, delay in
furnishing, or diminution in the quality or quantity of any service resulting
from any application of Law, failure of equipment, performance of maintenance,
repairs, improvements or alterations, utility interruption, or event of Force
Majeure (each, a “Service Interruption”) shall not render Landlord liable to
Tenant, constitute a constructive eviction, or excuse Tenant from any obligation
hereunder. Notwithstanding the foregoing, if all or a material portion of the
Premises is made untenantable or inaccessible for more than three (3)
consecutive business days after notice from Tenant to Landlord by a Service
Interruption that (a) does not result from a Casualty (defined in Section 11), a
Taking (defined in Section 13) or an Act of Tenant (defined in Section 10.1),
and (b) can be corrected through Landlord’s reasonable efforts, then, as
Tenant’s sole remedy, Monthly Rent shall abate for the period beginning on the
day immediately following such 3-business-day period and ending on the day such
Service Interruption ends, but only in proportion to the percentage of the
rentable square footage of the Premises made untenantable or inaccessible and
not occupied by Tenant.

 

7     REPAIRS AND ALTERATIONS.

 

7.1        Repairs. Subject to Section 11, Tenant, at its expense, shall perform
all maintenance and repairs (including replacements) to the interior of the
Premises, and keep the Premises in as good condition and repair as existed when
Tenant took possession and as thereafter improved, except for reasonable wear
and tear, casualty and repairs that are Landlord’s express responsibility
hereunder. Tenant’s maintenance and repair obligations shall include (a) all
leasehold improvements in the Premises, whenever and by whomever installed or
paid for, including any Tenant Improvements, any Alterations (defined in
Section 7.2), and any leasehold improvements installed pursuant to any prior
lease, but excluding the Base Building (the “Leasehold Improvements”); (b) all
supplemental heating, ventilation and air conditioning units, kitchens
(including hot water heaters, dishwashers, garbage disposals, insta-hot
dispensers, and plumbing) and similar facilities exclusively serving the
Premises, whether located inside or outside of the Premises, and whenever and by
whomever installed or paid for; and (c) all Lines (defined in Section 23) and
trade fixtures. Notwithstanding the foregoing, Landlord may, at its option,
perform such maintenance and repairs on Tenant’s behalf, in which case Tenant
shall pay Landlord, within thirty (30) days following Tenant’s receipt of a bill
therefor, the cost of such work plus a coordination fee in the amount of 5% of
the cost of such work. Landlord shall maintain in first-class condition and
repair and in accordance with all Laws, (i) the roof and exterior walls and
windows of the Building, (ii) the Base Building, and (iii) the Common Areas. As
used herein, “Base Building” means the structural portions of the Building,
together with all mechanical (including HVAC), electrical, plumbing and
fire/life-safety systems serving the Building in general, whether located inside
or outside of the Premises. During any required repairs, Landlord will use
commercially reasonable efforts to minimize or eliminate interference with
Tenant’s use or access to the Premises or Parking Facility. In the event that
Tenant is prevented from using, and does not use, the Premises or any portion
thereof, for three (3) consecutive business days (the "Eligibility Period") as a
result of (1) Landlord’s performance of any repair, maintenance or alteration to
the Building or Project after the Commencement Date, or (2) any failure by
Landlord (and/or Landlord's agents, contractors or employees) to provide access
to the Premises or the Parking Facility (or reasonable replacement
accommodation), then Tenant's obligation to pay Rent shall be abated or reduced,
as the case may be, from and after the first (1st) day following the Eligibility
Period and continuing until such time that Tenant continues to be so prevented
from using, and does not use, the Premises or a portion thereof, in the
proportion that the rentable square feet of the portion of the Premises that
Tenant is prevented from using, and does not use, bears to the total rentable
square feet of the Premises; provided, however, that Tenant shall only be
entitled to such abatement of Rent if the matter described in clauses (1) or (2)
of this sentence is not caused by Tenant's gross negligence or willful
misconduct. To the extent Tenant shall be entitled to abatement of Rent because
of damage or destruction pursuant to Section 11 or a taking pursuant to Section
13, then the Eligibility Period shall not be applicable.

 

 

 
9

--------------------------------------------------------------------------------

 

 

7.2       Alterations. Tenant may not make any improvement, alteration, addition
or change to the Premises or to any mechanical, plumbing or HVAC facility or
other system serving the Premises (an “Alteration”) without Landlord’s prior
consent, which consent shall be requested by Tenant not less than 30 days before
commencement of work and shall not be unreasonably withheld, conditioned or
delayed by Landlord. Notwithstanding the foregoing, Landlord’s prior consent
shall not be required for any Alteration that is decorative only (e.g., carpet
installation or painting) and not visible from outside the Premises, provided
that Landlord receives 10 business days’ prior notice. For any Alteration,
(a) Tenant, before beginning work, shall deliver to Landlord, and obtain
Landlord’s approval (not to be unreasonably withheld, conditioned or delayed)
of, plans and specifications; (b) Landlord, in its discretion, may require
Tenant to obtain security for performance satisfactory to Landlord; (c) Tenant
shall deliver to Landlord “as built” drawings (in CAD format, if requested by
Landlord), completion affidavits, full and final lien waivers, and all
governmental approvals; and (d) Tenant shall pay Landlord upon demand
(i) Landlord’s reasonable out-of-pocket expenses incurred in reviewing the work,
and (ii) a coordination fee equal to 5% of the cost of the work; provided,
however, that this clause (d) shall not apply to any Tenant Improvements.

 

7.3        Tenant Work. Before beginning any repair or Alteration or any work
affecting Lines (collectively, “Tenant Work”), Tenant shall deliver to Landlord,
and obtain Landlord’s approval of (not to be unreasonably withheld, conditioned
or delayed), (a) names of contractors, subcontractors, mechanics, laborers and
materialmen; (b) evidence of contractors’ and subcontractors’ insurance; and
(c) any required governmental permits. Tenant shall perform all Tenant Work
(i) in a good and workmanlike manner using materials of at least
Building-standard quality; (ii) in compliance with any approved plans and
specifications, all Laws, the National Electric Code, and Landlord’s reasonable
and non-discriminatory construction rules and regulations; and (iii) in a manner
that does not impair the Base Building. If, as a result of any Tenant Work,
Landlord becomes required under Law to perform any inspection, give any notice,
or cause such Tenant Work to be performed in any particular manner, Tenant shall
comply with such requirement and promptly provide Landlord with reasonable
documentation of such compliance. Landlord’s approval of Tenant’s plans and
specifications shall not relieve Tenant from any obligation under this
Section 7.3. In performing any Tenant Work, Tenant shall not use contractors,
services, labor, materials or equipment that, in Landlord’s reasonable judgment,
would disturb labor harmony with any workforce or trades engaged in performing
other work or services at the Project.

 

8         LANDLORD’S PROPERTY. All Leasehold Improvements shall become
Landlord’s property upon installation and without compensation to Tenant.
Notwithstanding the foregoing, if Landlord, by written notice delivered to
Tenant concurrently with Landlord’s approval of the same, identifies any
Tenant-Insured Improvements (other than any supplemental HVAC unit, which shall
be governed by Section 24.5) which Landlord will require Tenant to remove at the
end of the Term, Tenant shall, at Tenant’s expense, and except as otherwise
notified by Landlord, remove such Tenant-Insured Improvements, repair any
resulting damage to the Premises or Building, and restore the affected portion
of the Premises to its configuration and condition existing before the
installation of such Tenant-Insured Improvements. If Tenant fails to timely
perform any work required under the preceding sentence, Landlord may perform
such work at Tenant’s expense.

 

9         LIENS. Tenant shall keep the Project free from any lien arising out of
any work performed, material furnished or obligation incurred by or on behalf of
Tenant. Tenant shall remove any such lien within 10 business days after notice
from Landlord, and if Tenant fails to do so, Landlord, without limiting its
remedies, may pay the amount necessary to cause such removal, whether or not
such lien is valid. The amount so paid, together with reasonable attorneys’ fees
and expenses, shall be reimbursed by Tenant within thirty (30) days following
Tenant’s receipt of Landlord’s demand therefor.

 

 

 
10

--------------------------------------------------------------------------------

 

 

10       INDEMNIFICATION; INSURANCE.

 

10.1      Waiver and Indemnification. Tenant waives all claims against Landlord,
its Security Holders (defined in Section 17), Landlord’s managing agent(s),
their (direct or indirect) owners, and the beneficiaries, trustees, officers,
directors, employees and agents of each of the foregoing (including Landlord,
the “Landlord Parties”) for (i) any damage to person or property (or resulting
from the loss of use thereof), except to the extent such damage is caused by any
negligence, willful misconduct or breach of this Lease of or by any Landlord
Party, or (ii) any failure to prevent or control any criminal or otherwise
wrongful conduct by any third party or to apprehend any third party who has
engaged in such conduct. Tenant shall indemnify, defend, protect, and hold the
Landlord Parties harmless from any obligation, loss, claim, action, liability,
penalty, damage, cost or expense (including reasonable attorneys’ and
consultants’ fees and expenses) (each, a “Claim”) that is imposed or asserted by
any third party and arises from (a) any cause in, on or about the Premises, or
(b) any negligence, willful misconduct or breach of this Lease of or by, Tenant,
any party claiming by, through or under Tenant, their (direct or indirect)
owners, or any of their respective beneficiaries, trustees, officers, directors,
employees, agents, contractors, licensees or invitees (each, an “Act of
Tenant”), except to the extent such Claim arises from any negligence, willful
misconduct or breach of this Lease of or by any Landlord Party. Landlord shall
indemnify, defend, protect, and hold Tenant, its (direct or indirect) owners,
and their respective beneficiaries, trustees, officers, directors, employees and
agents (including Tenant, the “Tenant Parties”) harmless from any Claim that is
imposed or asserted by any third party and arises from any negligence, willful
misconduct or breach of this Lease of or by any Landlord Party, except to the
extent such Claim arises from any negligence, willful misconduct or breach of
this Lease of or by any Tenant Party. The provisions of this Section 10.1 shall
survive the expiration or earlier termination of this Lease arising in
connection with any event occurring prior to such expiration or termination.

 

10.2      Tenant’s Insurance. Tenant shall maintain the following coverages in
the following amounts:

 

10.2.1     Commercial General Liability Insurance covering claims of bodily
injury, personal injury and property damage arising out of Tenant’s operations
and contractual liabilities, including coverage formerly known as broad form, on
an occurrence basis, with combined primary and excess/umbrella limits of
$3,000,000 each occurrence and $4,000,000 annual aggregate.

 

10.2.2     Property Insurance covering (i) all office furniture, trade fixtures,
office equipment, free-standing cabinet work, movable partitions, merchandise
and all other items of Tenant’s property in the Premises installed by, for, or
at the expense of Tenant, and (ii) any Alterations installed by or for the
benefit of Tenant after the completion of the Tenant Improvement Work
(“Tenant-Insured Improvements”). Such insurance shall be written on a special
cause of loss form for physical loss or damage, with coverage for any
Tenant-Insured Improvements to be for the full replacement cost value (subject
to reasonable deductible amounts) new without deduction for depreciation of the
covered items and in amounts that meet any co-insurance clauses of the policies
of insurance, and shall include coverage for damage or other loss caused by fire
or other peril, including vandalism and malicious mischief, theft, water damage
of any type, including sprinkler leakage, bursting or stoppage of pipes, and
explosion.

 

10.2.3     Workers’ Compensation statutory limits and Employers’ Liability
limits of $1,000,000.

 

10.3      Form of Policies. The minimum limits of insurance required to be
carried by Tenant shall not limit Tenant’s liability. Such insurance shall be
issued by an insurance company that has an A.M. Best rating of not less than
A-VIII and shall be in form and content reasonably acceptable to Landlord.
Tenant’s Commercial General Liability Insurance shall (a) name the Landlord
Parties and any other party designated by Landlord (“Additional Insured
Parties”) as additional insureds; and (b) be primary insurance as to all claims
thereunder and provide that any insurance carried by Landlord is excess and
non-contributing with Tenant’s insurance. To the extent that it is commercially
reasonable for Tenant to do so, Landlord shall be designated as a loss payee
with respect to Tenant’s Property Insurance on any Tenant-Insured Improvements.
Otherwise Landlord shall be designated as a loss payee with respect to that
portion of Tenant’s Property Insurance proceeds up to the proportionate
replacement cost value of the Tenant-Insured Improvements to the replacement
cost value of all of Tenant’s property insured by such policy. Tenant shall
deliver to Landlord, on or before the Commencement Date and at least 15 days
before the expiration dates thereof, certificates from Tenant’s insurance
company on the forms currently designated “ACORD 25” (Certificate of Liability
Insurance) and “ACORD 28” (Evidence of Commercial Property Insurance) or the
equivalent. Attached to the ACORD 25 (or equivalent) there shall be an
endorsement naming the Additional Insured Parties as additional insureds, and
attached to the ACORD 28 (or equivalent) there shall be an endorsement
designating Landlord as a loss payee with respect to Tenant’s Property Insurance
as provided in this Section 10.3, and each such endorsement shall be binding on
Tenant’s insurance company. Upon Landlord’s request, Tenant shall deliver to
Landlord, in lieu of such certificates, copies of the policies of insurance
required to be carried under Section 10.2 showing that the Additional Insured
Parties are named as additional insureds and that Landlord is designated as a
loss payee with respect to Tenant’s Property Insurance as provided in this
Section 10.3.

 

 

 
11

--------------------------------------------------------------------------------

 

 

10.4      Subrogation. Each party waives, and shall cause its insurance carrier
to waive, any right of recovery against the other party, any of its (direct or
indirect) owners, or any of their respective beneficiaries, trustees, officers,
directors, employees or agents for any loss of or damage to property which loss
or damage is (or, if the insurance required hereunder had been carried, would
have been) covered by the waiving party’s property insurance. For purposes of
this Section 10.4 only, (a) any deductible with respect to a party’s insurance
shall be deemed covered by, and recoverable by such party under, valid and
collectable policies of insurance, and (b) any contractor retained by Landlord
to install, maintain or monitor a fire or security alarm for the Building shall
be deemed an agent of Landlord.

 

10.5      Additional Insurance Obligations. Tenant shall maintain such increased
amounts of the insurance required to be carried by Tenant under this Section 10,
and such other types and amounts of insurance covering the Premises and Tenant’s
operations therein, as may be reasonably requested by Landlord, but not in
excess of the amounts and types of insurance then being required by landlords of
Comparable Buildings.

 

10.6      Landlord Insurance. Landlord shall maintain the following insurance,
together with such other insurance coverage as Landlord, in its reasonable
judgment, may elect to maintain, the premiums of which shall be included in
Expenses: (a) Commercial General Liability insurance applicable to the Property,
Building and Common Areas providing, on an occurrence basis, a minimum combined
single limit of at least $3,000,000.00; (b) Special Cause of Loss Insurance on
the Building (including the Tenant Improvement Work) at replacement cost value
as reasonably estimated by Landlord; (c) Worker’s Compensation insurance to the
extent required by Law; and (d) Employers Liability Coverage to the extent
required by Law.

 

11      CASUALTY DAMAGE. With reasonable promptness after discovering any damage
to the Premises (other than trade fixtures), or to any Common Area or Building
system necessary for access to or tenantability of the Premises, resulting from
any fire or other casualty (a “Casualty”), Landlord shall notify Tenant of
Landlord’s reasonable estimate of the time required to substantially complete
repair of such damage (the “Landlord Repairs”). If, according to such estimate,
the Landlord Repairs cannot be substantially completed within 270 days after the
date of such Casualty, either party may terminate this Lease upon 60 days’
notice to the other party delivered within 10 days after Landlord’s delivery of
such estimate. Within 90 days after discovering any damage to the Project
resulting from any Casualty, Landlord may, whether or not the Premises are
affected, terminate this Lease by notifying Tenant if (i) any Security Holder
terminates any ground lease or requires that any insurance proceeds be used to
pay any mortgage debt; (ii) any damage to Landlord’s property is not fully
covered by Landlord’s insurance policies; (iii) Landlord decides to rebuild the
Building or Common Areas so that it or they will be substantially different
structurally or architecturally; (iv) the damage occurs during the last
12 months of the Term; or (v) any owner, other than Landlord, of any damaged
portion of the Project does not intend to repair such damage. If this Lease is
not terminated pursuant to this Section 11, Landlord shall promptly and
diligently perform the Landlord Repairs, subject to reasonable delays for
insurance adjustment and other events of Force Majeure. The Landlord Repairs
shall restore the Premises (other than trade fixtures) and any Common Area or
Building system necessary for access to or tenantability of the Premises to
substantially the same condition that existed when the Casualty occurred, except
for (a) any modifications required by Law or any Security Holder, and (b) any
modifications to the Common Areas that are deemed desirable by Landlord, are
consistent with the character of the Project, and do not materially impair
access to or tenantability of the Premises. Notwithstanding Section 10.4, Tenant
shall assign to Landlord (or its designee) all insurance proceeds payable to
Tenant under Tenant’s insurance required under Section 10.2 with respect to any
Tenant-Insured Improvements, and if the estimated or actual cost of restoring
any Tenant-Insured Improvements exceeds the insurance proceeds received by
Landlord from Tenant’s insurance carrier, Tenant shall pay such excess to
Landlord within 15 days after Landlord’s demand. No Casualty and no restoration
performed as required hereunder shall render Landlord liable to Tenant,
constitute a constructive eviction, or excuse Tenant from any obligation
hereunder; provided, however, that if the Premises (other than trade fixtures)
or any Common Area or Building system necessary for access to or tenantability
of the Premises is damaged by a Casualty, then, during any time that, as a
result of such damage, any portion of the Premises is inaccessible or
untenantable and is not occupied by Tenant, Monthly Rent shall be abated in
proportion to the rentable square footage of such portion of the Premises. If
Tenant was entitled to but elected not to exercise its right to terminate the
Lease in accordance with the termination rights granted to Tenant herein and
Landlord does not substantially complete the repair and restoration of the
Premises within 2 months after expiration of the estimated period of time set
forth in the Landlord Repairs notice, which period shall be extended to the
extent of any Reconstruction Delays (defined below), then Tenant may terminate
this Lease by written notice to Landlord within 15 days after the expiration of
such period, as the same may be extended. For purposes of this Lease, the term
"Reconstruction Delays" shall mean: (i) any delays caused by Tenant; and
(ii) any delays caused by events of Force Majeure.

 

12      NONWAIVER. No provision hereof shall be deemed waived by either party
unless it is waived by such party expressly and in writing, and no waiver of any
breach of any provision hereof shall be deemed a waiver of any subsequent breach
of such provision or any other provision hereof. Landlord’s acceptance of Rent
shall not be deemed a waiver of any preceding breach of any provision hereof,
other than Tenant’s failure to pay the particular Rent so accepted, regardless
of Landlord’s knowledge of such preceding breach at the time of such acceptance.
No acceptance of payment of an amount less than the Rent due hereunder shall be
deemed a waiver of Landlord’s right to receive the full amount of Rent due,
whether or not any endorsement or statement accompanying such payment purports
to effect an accord and satisfaction. No receipt of monies by Landlord from
Tenant after the giving of any notice, the commencement of any suit, the
issuance of any final judgment, or the termination hereof shall affect such
notice, suit or judgment, or reinstate or extend the Term or Tenant’s right of
possession hereunder.

 

 

 
12

--------------------------------------------------------------------------------

 

 

13      CONDEMNATION. If any substantial part of the Premises, Building or
Project is taken for any public or quasi-public use by power of eminent domain
or by private purchase in lieu thereof (a “Taking”) for more than
180 consecutive days, either party may terminate this Lease, except that Tenant
may only terminate this Lease by reason of Taking if such Taking shall be so
substantial as to materially interfere with Tenant’s use and occupancy of the
Premises. If more than 25% of the rentable square footage of the Premises is
Taken, or access to the Premises is substantially impaired as a result of a
Taking, Tenant may terminate this Lease. Any such termination shall be effective
as of the date possession must be surrendered to the authority, and the
terminating party shall provide termination notice to the other party within
45 days after receiving written notice of such surrender date. Except as
provided above in this Section 13, neither party may terminate this Lease as a
result of a Taking. Tenant shall not assert, and hereby assigns to Landlord, any
claim it may have for compensation because of any Taking; provided, however,
that Tenant may file a separate claim for any Taking of Tenant’s personal
property or any fixtures that Tenant is entitled to remove upon the expiration
hereof, and for moving expenses, so long as such claim does not diminish the
award available to Landlord or any Security Holder and is payable separately to
Tenant. If this Lease is terminated pursuant to this Section 13, all Rent shall
be apportioned as of the date of such termination. If a Taking occurs and this
Lease is not so terminated, Monthly Rent shall be abated for the period of such
Taking in proportion to the percentage of the rentable square footage of the
Premises, if any, that is subject to, or rendered inaccessible by, such Taking.

 

14      ASSIGNMENT AND SUBLETTING.

 

14.1     Transfers. Tenant shall not, without Landlord’s prior consent, assign,
mortgage, pledge, hypothecate, encumber, permit any lien to attach to, or
otherwise transfer this Lease or any interest hereunder, permit any assignment
or other transfer hereof or any interest hereunder by operation of law, enter
into any sublease or license agreement, otherwise permit the occupancy or use of
any part of the Premises by any persons other than Tenant and its employees and
contractors, or permit a Change of Control (defined in Section 14.6) to occur
(each, a “Transfer”). If Tenant desires Landlord’s consent to any Transfer,
Tenant shall provide Landlord with (i) notice of the terms of the proposed
Transfer, including its proposed effective date (the “Contemplated Effective
Date”), a description of the portion of the Premises to be transferred (the
“Contemplated Transfer Space”), a calculation of the Transfer Premium (defined
in Section 14.3), and a copy of all existing executed and/or proposed
documentation pertaining to the proposed Transfer, and (ii) current financial
statements of the proposed transferee (or, in the case of a Change of Control,
of the proposed new controlling party(ies)) certified by an officer or owner
thereof and any other information reasonably required by Landlord in order to
evaluate the proposed Transfer (collectively, the “Transfer Notice”). Within
30 days after receiving the Transfer Notice, Landlord shall notify Tenant of
(a) its consent to the proposed Transfer, (b) its refusal to consent to the
proposed Transfer, or (c) its exercise of its rights under Section 14.4. Any
Transfer made without Landlord’s prior consent shall, at Landlord’s option, be
void and shall, at Landlord’s option, constitute a Default (defined in
Section 19). Tenant shall pay Landlord a fee of $1,500.00 for Landlord’s review
of any proposed Transfer, whether or not Landlord consents to it.

 

14.2     Landlord’s Consent. Subject to Section 14.4, Landlord shall not
unreasonably withhold its consent to any proposed Transfer. Without limiting
other reasonable grounds for withholding consent, it shall be deemed reasonable
for Landlord to withhold its consent to a proposed Transfer if:

 

14.2.1     The proposed transferee is not a party of reasonable financial
strength in light of the responsibilities to be undertaken in connection with
the Transfer on the date the Transfer Notice is received; or

 

14.2.2     The proposed transferee has a character or reputation or is engaged
in a business that is not consistent with the quality of the Building or the
Project; or

 

14.2.3     The proposed transferee is a governmental entity or a nonprofit
organization, provided that Landlord shall not withhold consent solely for such
reason if Landlord has previously leased space in the Building or Project to a
governmental entity or a nonprofit organization for that are substantially
similar to the use proposed by Tenant’s proposed transferee; or

 

 

 
13

--------------------------------------------------------------------------------

 

 

14.2.4     The proposed transferee or any of its Affiliates, on the date the
Transfer Notice is received, leases or occupies (or, at any time during the
3-month period ending on the date the Transfer Notice is received, has
negotiated with Landlord to lease) space in the Project, unless Landlord is
unable to provide the amount of space required by such proposed transferee.

 

Notwithstanding any contrary provision hereof, (a) if Landlord consents to any
Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord’s
consent thereto pursuant and subject to the terms of this Section 14; and (b) if
Landlord unreasonably withholds its consent under this Section 14.2, Tenant’s
sole remedies shall be contract damages (subject to Section 20) or specific
performance, and Tenant waives all other remedies, including any right to
terminate this Lease.

 

14.3      Transfer Premium. If Landlord consents to a Transfer (other than a
Change of Control), Tenant shall pay Landlord an amount equal to 50% of any
Transfer Premium (defined below). As used herein, “Transfer Premium” means
(a) in the case of an assignment, any consideration (including payment for
Leasehold Improvements) paid by the assignee for such assignment, and (b) in the
case of a sublease, license or other occupancy agreement, for each month of the
term of such agreement, the amount by which all rent and other consideration
paid by the transferee to Tenant pursuant to such agreement exceeds the Monthly
Rent payable by Tenant hereunder with respect to the Contemplated Transfer
Space. Payment of Landlord’s share of the Transfer Premium shall be made (x) in
the case of an assignment, within 10 business days after Tenant receives the
consideration described above, and (y) in the case of a sublease, license or
other occupancy agreement, for each month of the term of such agreement, within
five (5) business days after Tenant receives the rent and other consideration
described above.

 

14.4      Landlord’s Right to Recapture. Notwithstanding any contrary provision
hereof, except in the case of a Permitted Transfer (defined in Section 14.8),
Landlord, by notifying Tenant within 30 days after receiving the Transfer
Notice, may terminate this Lease with respect to the Contemplated Transfer Space
as of the Contemplated Effective Date. If the Contemplated Transfer Space is
less than the entire Premises, then Base Rent, Tenant’s Share, and the number of
parking spaces to which Tenant is entitled under Section 1.9 shall be deemed
adjusted on the basis of the percentage of the rentable square footage of the
portion of the Premises retained by Tenant. Upon request of either party, the
parties shall execute a written agreement prepared by Landlord memorializing
such termination.

 

14.5      Effect of Consent. If Landlord consents to a Transfer, (i) such
consent shall not be deemed a consent to any further Transfer, (ii) Tenant shall
deliver to Landlord, promptly after execution, an executed copy of all
documentation pertaining to the Transfer in form reasonably acceptable to
Landlord, and (iii) Tenant shall deliver to Landlord, upon Landlord’s request, a
complete statement, certified by an independent CPA or Tenant’s chief financial
officer, setting forth in detail the computation of any Transfer Premium. In the
case of an assignment, the assignee shall assume in writing, for Landlord’s
benefit, all of Tenant’s obligations hereunder. No Transfer, with or without
Landlord’s consent, shall relieve Tenant or any guarantor hereof from any
liability hereunder. Notwithstanding any contrary provision hereof, Tenant, with
or without Landlord’s consent, shall not enter into, or permit any party
claiming by, through or under Tenant to enter into, any sublease, license or
other occupancy agreement that provides for payment based in whole or in part on
the net income or profit of the subtenant, licensee or other occupant
thereunder.

 

14.6      Change of Control. As used herein, “Change of Control” means (a) if
Tenant is a closely held professional service firm, the withdrawal or change
(whether voluntary, involuntary or by operation of law) of more than 25% of its
equity owners within a 12-month period; and (b) in all other cases, any
transaction(s) resulting in the acquisition of a Controlling Interest (defined
below) in Tenant by one or more parties that neither owned, nor are Affiliates
(defined below) of one or more parties that owned, a Controlling Interest in
Tenant immediately before such transaction(s). As used herein, “Controlling
Interest” means control over an entity, other than control arising from the
ownership of voting securities listed on a recognized securities exchange. As
used herein, “control” means the direct or indirect power to direct the ordinary
management and policies of an entity, whether through the ownership of voting
securities, by contract or otherwise. As used herein, “Affiliate” means, with
respect to any party, a person or entity that controls, is under common control
with, or is controlled by such party.

 

14.7      Effect of Default. If Tenant is in Default, Landlord is irrevocably
authorized, as Tenant’s agent and attorney-in-fact, to direct any transferee
under any sublease, license or other occupancy agreement to make all payments
under such agreement directly to Landlord (which Landlord shall apply towards
Tenant’s obligations hereunder) until such Default is cured. Such transferee
shall rely upon any representation by Landlord that Tenant is in Default,
whether or not confirmed by Tenant.

 

14.8      Permitted Transfers. Notwithstanding any contrary provision hereof, if
Tenant is not in Default beyond any applicable notice and cure period, Tenant
may, without Landlord’s consent pursuant to Section 14.1, assign this Lease or
sublet the Premises or any portion thereof to (a) an Affiliate of Tenant (other
than pursuant to a merger or consolidation), (b) a successor to Tenant by merger
or consolidation, or (c) a successor to Tenant by purchase of all or
substantially all of Tenant’s assets (a “Permitted Transfer”), provided that
(i) at least 10 business days before the Transfer, Tenant notifies Landlord of
the Transfer and delivers to Landlord any documents or information reasonably
requested by Landlord relating thereto, including reasonable documentation that
the Transfer satisfies the requirements of this Section 14.7; (ii) in the case
of an assignment pursuant to clause (a) or (c) above, the assignee executes and
delivers to Landlord, at least 10 business days before the assignment, a
commercially reasonable instrument pursuant to which the assignee assumes, for
Landlord’s benefit, all of Tenant’s obligations hereunder (or, if a sublease
pursuant to clause (a) or (c) above, the sublessee of a portion of the Premises
or Term assumes, in full, the obligation of Tenant with respect to such
portion); (iii) in the case of an assignment or sublease pursuant to clause
(b) above, (A) the successor entity has a net worth (as determined in accordance
with GAAP, but excluding intellectual property and any other intangible assets
(“Net Worth”)) immediately after the Transfer that is not less than Tenant’s Net
Worth as of the date of execution of this Lease, and (B) if Tenant is a closely
held professional service firm, at least 75% of its equity owners existing
12 months before the Transfer are also equity owners of the successor entity;
(iv) the transferee is qualified to conduct business in the State of California;
and (v) the Transfer is made for a good faith operating business purpose and not
in order to evade the requirements of this Section 14.

 

 

 
14

--------------------------------------------------------------------------------

 

 

15      SURRENDER. Upon the expiration or earlier termination hereof, and
subject to Sections 8 and 11 and this Section 15, Tenant shall surrender
possession of the Premises to Landlord in as good condition and repair as
existed when Tenant took possession and as thereafter improved, except for
reasonable wear and tear, damage by fire or other casualty (but subject to
Tenant’s obligations under Section 11) and repairs that are Landlord’s express
responsibility hereunder. Before such expiration or termination, Tenant, without
expense to Landlord, shall (a) remove from the Premises all debris and rubbish
and all furniture, equipment, trade fixtures, Lines, free-standing cabinet work,
movable partitions and other articles of personal property that are owned or
placed in the Premises by Tenant or any party claiming by, through or under
Tenant (except for any Lines not required to be removed under Section 23), and
(b) repair all damage to the Premises and Building resulting from such removal.
If Tenant fails to timely perform such removal and repair, Landlord may do so at
Tenant’s expense (including storage costs). If Tenant fails to remove such
property from the Premises, or from storage, within 30 days after notice from
Landlord, any part of such property shall be deemed, at Landlord’s option,
either (x) conveyed to Landlord without compensation, or (y) abandoned.

 

16      HOLDOVER. If Tenant fails to surrender the Premises upon the expiration
or earlier termination hereof, Tenant’s tenancy shall be subject to the terms
and conditions hereof; provided, however, that such tenancy shall be a tenancy
at sufferance only, for the entire Premises, and Tenant shall pay Monthly Rent
(on a per-month basis without reduction for any partial month) at a rate equal
to: (a) 125% of the Monthly Rent applicable during the last calendar month of
the Term for the first thirty (30) days of such holdover; and (b) 150% of the
Monthly Rent applicable during the last calendar month of the Term for any
holdover thereafter. Nothing in this Section 16 shall limit Landlord’s rights or
remedies or be deemed a consent to any holdover. If Landlord is unable to
deliver possession of the Premises to a new tenant or to perform improvements
for a new tenant as a result of Tenant’s holdover, Tenant shall be liable for
all resulting damages, including lost profits, incurred by Landlord.
Notwithstanding the foregoing, Tenant shall not be liable for damages under the
immediately preceding sentence unless: (i) Landlord has entered into a new lease
or amendment for the Premises; (ii) Landlord provides Tenant with written notice
of the fact that Landlord has entered into such new lease or amendment for the
Premises (a “New Tenancy Notice”); and (iii) Tenant fails to vacate the Premises
by the later to occur of: (a) 30 days after the Expiration Date; or (b) thirty
(30) days after Tenant’s receipt of the New Tenancy Notice.

 

17      SUBORDINATION; ESTOPPEL CERTIFICATES. This Lease shall be subject and
subordinate to all existing and future ground or underlying leases, mortgages,
trust deeds and other encumbrances against the Building or Project, all
renewals, extensions, modifications, consolidations and replacements thereof
(each, a “Security Agreement”), and all advances made upon the security of such
mortgages or trust deeds, unless in each case the holder of such Security
Agreement (each, a “Security Holder”) requires in writing that this Lease be
superior thereto. Upon any termination or foreclosure (or any delivery of a deed
in lieu of foreclosure) of any Security Agreement, Tenant, upon request made in
writing by the foreclosing Security Holder, or purchaser or any successor to a
Security Holder who acquires title to the Building or Project pursuant to such
termination or foreclosure of a Security Agreement (each, a “Successor
Landlord”), shall attorn, without deduction or set-off, to such Successor
Landlord and shall recognize such Successor Landlord as the lessor hereunder
provided that such Successor Landlord agrees in such request to comply with the
obligations of Landlord pursuant to this Lease and not to disturb Tenant’s
occupancy (nor permit any such disturbance by anyone claiming any interest in
the Premises through the Successor Landlord) so long as Tenant is not in Default
hereunder beyond the expiration of the cure period, if any, applicable to such
Tenant Default. Within 10 days after Landlord’s request, Tenant shall execute
such further instruments as Landlord may reasonably deem necessary to evidence
the subordination or superiority of this Lease to any Security Agreement,
provided that such instrument expressly states that the Successor Landlord
pursuant to such Security Agreement shall comply with the obligations of
Landlord pursuant to this Lease and not disturb Tenant’s occupancy (nor permit
any such disturbance by anyone claiming any interest in the Premises through the
Successor Landlord) as long as Tenant is not in Default hereunder beyond the
expiration of the cure period, if any, applicable to such Tenant Default. Within
10 business days after Landlord’s request, Tenant shall execute and deliver to
Landlord a commercially reasonable estoppel certificate in favor of such parties
as Landlord may reasonably designate, including current and prospective Security
Holders and prospective purchasers, which estoppel certificate shall be limited
to factual information within Tenant’s actual knowledge only.

 

 

 
15

--------------------------------------------------------------------------------

 

 

18      ENTRY BY LANDLORD. At all reasonable times and upon reasonable notice to
Tenant, or in an emergency, Landlord may enter the Premises to (i) inspect the
Premises; (ii) show the Premises to prospective purchasers, current or
prospective Security Holders or insurers, or, during the last 9 months of the
Term (or while an uncured Default exists), prospective tenants; (iii) post
notices of non-responsibility; or (iv) perform maintenance, repairs or
alterations. At any time and without notice to Tenant, Landlord may enter the
Premises to perform required services. If reasonably necessary, Landlord may
temporarily close any portion of the Premises to perform maintenance, repairs or
alterations. In an emergency, Landlord may use any means it deems proper to open
doors to and in the Premises. No entry into or closure of any portion of the
Premises pursuant to this Section 18 shall render Landlord liable to Tenant,
constitute a constructive eviction, or excuse Tenant from any obligation
hereunder. In exercising the entry rights set forth in this Section 18, Landlord
will endeavor to minimize, as reasonably practicable, the interference with
Tenant’s business.

 

19      DEFAULTS; REMEDIES.

 

19.1      Events of Default. The occurrence of any of the following shall
constitute a “Default”:

 

19.1.1     Any failure by Tenant to pay any Rent when due unless such failure is
cured within five (5) business days after notice; or

 

19.1.2     Except where a specific time period is otherwise set forth for
Tenant’s cure herein (in which event Tenant’s failure to cure within such time
period shall be a Default), and except as otherwise provided in this
Section 19.1, any breach by Tenant of any other provision hereof where such
breach continues for 30 days after notice from Landlord; provided that if such
breach cannot reasonably be cured within such 30-day period, Tenant shall not be
in Default as a result of such breach if Tenant diligently commences such cure
within such period, thereafter diligently pursues such cure, and completes such
cure within 60 days after Landlord’s notice; or

 

19.1.3     Tenant becomes in breach of Section 25.3.

 

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by Law, and Landlord shall not be required to give any
additional notice in order to be entitled to commence an unlawful detainer
proceeding.

 

19.2      Remedies Upon Default. Upon any Default, Landlord shall have, in
addition to any other remedies available to Landlord at law or in equity (which
shall be cumulative and nonexclusive), the option to pursue any one or more of
the following remedies (which shall be cumulative and nonexclusive) without any
notice or demand:

 

19.2.1     Landlord may terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy it may have for possession
or arrearages in Rent, enter upon and take possession of the Premises and expel
or remove Tenant and any other person who may be occupying the Premises or any
part thereof, without being liable for prosecution or any claim or damages
therefor; and Landlord may recover from Tenant the following:

 

(a)     The worth at the time of award of the unpaid Rent which had been earned
at the time of such termination; plus

 

(b)     The worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

(c)     The worth at the time of award of the amount by which the unpaid Rent
for the balance of the Term after the time of award exceeds the amount of such
Rent loss that Tenant proves could be reasonably avoided; plus

 

(d)     Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations hereunder or
which in the ordinary course of things would be likely to result therefrom,
including brokerage commissions, advertising expenses, expenses of remodeling
any portion of the Premises for a new tenant (whether for the same or a
different use), and any special concessions made to obtain a new tenant; plus

 

 

 
16

--------------------------------------------------------------------------------

 

 

(e)     At Landlord’s option, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by Law.

 

As used in Sections 19.2.1(a) and (b), the “worth at the time of award” shall be
computed by allowing interest at a rate per annum equal to the lesser of (i) the
annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord shall reasonably designate if such rate
ceases to be published) plus two (2) percentage points, or (ii) the highest rate
permitted by Law. As used in Section 19.2.1(c), the “worth at the time of award”
shall be computed by discounting such amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus 1%.

 

19.2.2     Landlord shall have the remedy described in California Civil Code
§ 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover Rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies hereunder, including the right to recover all
Rent as it becomes due.

 

19.2.3     Landlord shall at all times have the rights and remedies (which shall
be cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, or any Law or other
provision hereof), without prior demand or notice except as required by Law, to
seek any declaratory, injunctive or other equitable relief, and specifically
enforce this Lease, or restrain or enjoin a violation or breach of any provision
hereof.

 

19.3     Efforts to Relet. Unless Landlord provides Tenant with express notice
to the contrary, no re-entry, repossession, repair, maintenance, change,
alteration, addition, reletting, appointment of a receiver or other action or
omission by Landlord shall (a) be construed as an election by Landlord to
terminate this Lease or Tenant’s right to possession, or to accept a surrender
of the Premises, or (b) operate to release Tenant from any of its obligations
hereunder. Tenant waives, for Tenant and for all those claiming by, through or
under Tenant, California Civil Code § 3275 and California Code of Civil
Procedure §§ 1174(c) and 1179 and any existing or future rights to redeem or
reinstate, by order or judgment of any court or by any legal process or writ,
this Lease or Tenant’s right of occupancy of the Premises after any termination
hereof.

 

19.4     Landlord Default. Except where a specific time period is otherwise set
forth for Landlord’s cure in this Lease (in which event Landlord’s failure to
cure within such time period shall be a Default), Landlord shall not be in
default hereunder unless it fails, for 30 days after notice from Tenant, to cure
any breach by Landlord of its obligations hereunder; provided that if such
breach cannot reasonably be cured within such 30-day period, Landlord shall not
be in Default as a result of such breach if Landlord diligently commences such
cure within such period, and thereafter diligently pursues and completes such
cure. Before exercising any remedies for a default by Landlord, Tenant shall
give notice and a reasonable time to cure to any Security Holder of which Tenant
has been notified.

 

20      LANDLORD EXCULPATION. Notwithstanding any contrary provision hereof,
(a) the liability of the Landlord Parties to Tenant shall be limited to an
amount equal to Landlord’s interest in the Building; (b) Tenant shall look
solely to Landlord’s interest in the Building for the recovery of any judgment
or award against any Landlord Party; (c) no Landlord Party shall have any
personal liability for any judgment or deficiency, and Tenant waives and
releases such personal liability on behalf of itself and all parties claiming
by, through or under Tenant; and (d) except as provided in Section 16 to the
contrary, no Landlord Party or Tenant Party shall be liable for any injury or
damage to, or interference with, the other party’s business, including loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, or for any form of special or consequential damage.

 

21      SECURITY DEPOSIT. Concurrently with its execution and delivery hereof,
Tenant shall deposit with Landlord the Security Deposit, if any, as security for
Tenant’s performance of its obligations hereunder. If Tenant breaches any
provision hereof, Landlord may, at its option, without notice to Tenant, apply
all or part of the Security Deposit to cure such breach and compensate Landlord
for any loss or damage caused by such breach. If Landlord so applies any portion
of the Security Deposit, Tenant, within three (3) days after demand therefor,
shall restore the Security Deposit to its original amount. The Security Deposit
is not an advance payment of Rent or measure of damages. Any unapplied portion
of the Security Deposit shall be returned to Tenant within 60 days after the
latest to occur of (a) the expiration of the Term, (b) Tenant’s surrender of the
Premises as required hereunder, or (c) determination of the final Rent due from
Tenant. Landlord shall not be required to keep the Security Deposit separate
from its other accounts.

 

 

 
17

--------------------------------------------------------------------------------

 

 

22      RELOCATION. Landlord, after giving not less than 60 days prior notice,
may move Tenant to other space in the Building comparable in size and utility to
the Premises (but in no event more than one (1) time during the initial Term). 
In addition, such other space must: (i) contain similar quality finishes as the
Premises, and the same or greater number of work stations, offices (including 2
corner offices), breakrooms and reception areas as are contained in the Premises
as of the date Tenant receives Landlord’s notice of relocation; (ii) contain an
equal or greater amount of rentable square feet as the Premises; and (iii) be
located on or above the 7th floor of the Building.  In such event, all terms
hereof shall apply to the new space, except that Base Rent and Tenant’s Share
shall not increase as a result of such relocation.  Landlord, at its expense,
shall provide Tenant with tenant improvements in the new space at least equal in
quality to those in the Premises as of the date that Tenant receives Landlord’s
notice of relocation.  Landlord shall reimburse Tenant for Tenant’s reasonable
moving, re-cabling and stationery-replacement costs.  The parties shall execute
a written agreement prepared by Landlord memorializing the relocation.

 

23      COMMUNICATIONS AND COMPUTER LINES. All Lines installed pursuant to this
Lease shall be (a) installed in accordance with Section 7; and (b) clearly
marked with adhesive plastic labels (or plastic tags attached to such Lines with
wire) to show Tenant’s name, suite number, and the purpose of such Lines
(i) every six (6) feet outside the Premises (including the electrical room
risers and any Common Areas), and (ii) at their termination points. Landlord may
designate specific contractors for work relating to vertical Lines. Sufficient
spare cables and space for additional cables shall be maintained for other
occupants, as reasonably determined by Landlord. Unless otherwise notified by
Landlord, Tenant, at its expense and before the expiration or earlier
termination hereof, shall remove all Lines and repair any resulting damage. As
used herein, “Lines” means all communications or computer wires and cables
serving the Premises, whenever and by whomever installed or paid for, including
any such wires or cables installed pursuant to any prior lease.

 

24      PARKING. Tenant may park in the Building’s parking facilities (the
“Parking Facility”), in common with other tenants of the Building, upon the
following terms and conditions. Tenant shall not use more than the number of
unreserved and/or reserved parking spaces set forth in Section 1.9. Tenant shall
pay Landlord, in accordance with Section 3, any fees for the parking spaces
described in Section 1.9. Landlord shall not be liable to Tenant, nor shall this
Lease be affected, if any parking is impaired by (or any parking charges are
imposed as a result of) any Law. Tenant shall pay Landlord any fees, taxes or
other charges imposed by any governmental or quasi-governmental agency in
connection with the Parking Facility, to the extent such amounts are allocated
to Tenant by Landlord based on the number and type of parking spaces Tenant is
entitled to use. Tenant shall comply with all rules and regulations established
by Landlord from time to time for the orderly operation and use of the Parking
Facility, including any sticker or other identification system and the
prohibition of vehicle repair and maintenance activities in the Parking
Facility. Landlord may, in its discretion, allocate and assign parking passes
among Tenant and the other tenants in the Building. Tenant’s use of the Parking
Facility shall be at Tenant’s sole risk, and Landlord shall have no liability
for any personal injury or damage to or theft of any vehicles or other property
occurring in the Parking Facility or otherwise in connection with any use of the
Parking Facility by Tenant or its employees or invitees except as provided in
Section 10. Landlord may alter the size, configuration, design, layout or any
other aspect of the Parking Facility, and, in connection therewith, temporarily
deny or restrict access to the Parking Facility, in each case without abatement
of Rent or liability to Tenant; provided that Landlord will use commercially
reasonable efforts to provide Tenant with reasonable substitute parking during
any closure. Landlord may delegate its responsibilities hereunder to a parking
operator, in which case (i) such parking operator shall have all the rights of
control reserved herein by Landlord, (ii) Tenant shall enter into a parking
agreement with such parking operator, (iii) Tenant shall pay such parking
operator, rather than Landlord, any charge established hereunder for the parking
spaces, and (iv) Landlord shall have no liability for claims arising through
acts or omissions of such parking operator except to the extent caused by
Landlord’s gross negligence or willful misconduct. Tenant’s parking rights under
this Section 24 are solely for the benefit of Tenant’s employees and invitees
and such rights may not be transferred without Landlord’s prior consent, except
pursuant to a Transfer permitted under Section 14.

 

25       MISCELLANEOUS.

 

25.1      Notices. No notice, demand, statement, designation, request, consent,
approval, election or other communication given hereunder (“Notice”) shall be
binding upon either party unless (a) it is in writing; (b) it is (i) sent by
certified or registered mail, postage prepaid, return receipt requested,
(ii) delivered by a nationally recognized courier service, or (iii) delivered
personally; and (c) it is sent or delivered to the address set forth in
Section 1.10 or 1.11, as applicable, or to such other place (other than a
P.O. box) as the recipient may from time to time designate in a Notice to the
other party. Any Notice shall be deemed received on the earlier of the date of
actual delivery or the date on which delivery is refused, or, if Tenant is the
recipient and has vacated its notice address without providing a new notice
address, three (3) days after the date the Notice is deposited in the U.S. mail
or with a courier service as described above.

 

 

 
18

--------------------------------------------------------------------------------

 

 

25.2      Force Majeure. If either party is prevented from performing any
obligation hereunder by any strike, act of God, war, terrorist act, shortage of
labor or materials, governmental action, civil commotion or other cause beyond
such party’s reasonable control (“Force Majeure”), such obligation shall be
excused during (and any time period for the performance of such obligation shall
be extended by) the period of such prevention; provided, however, that this
Section 25.2 shall not (a) permit Tenant to hold over in the Premises after the
expiration or earlier termination hereof, or (b) excuse (or extend any time
period for the performance of) (i) any obligation to remit money or deliver
credit enhancement, (ii) any obligation under Section 10 or 25.3, or (iii) any
of Tenant’s obligations whose breach would interfere with another occupant’s
use, occupancy or enjoyment of its premises or the Project or result in any
liability on the part of any Landlord Party.

 

25.3      Representations and Covenants. Tenant represents, warrants and
covenants that (a) Tenant is, and at all times during the Term will remain, duly
organized, validly existing and in good standing under the Laws of the state of
its formation and qualified to do business in the state of California;
(b) neither Tenant’s execution of nor its performance under this Lease will
cause Tenant to be in violation of any agreement or Law; (c) Tenant (and any
guarantor hereof) has not, and at no time during the Term will have, (i) made a
general assignment for the benefit of creditors, (ii) filed a voluntary petition
in bankruptcy, (iii) suffered (A) the filing by creditors of an involuntary
petition in bankruptcy that is not dismissed within 30 days, (B) the appointment
of a receiver to take possession of all or substantially all of its assets, or
(C) the attachment or other judicial seizure of all or substantially all of its
assets, (iv) admitted in writing its inability to pay its debts as they come
due, or (v) made an offer of settlement, extension or composition to its
creditors generally; and (d) no party that (other than through the passive
ownership of interests traded on a recognized securities exchange) constitutes,
owns, controls, or is owned or controlled by Tenant, any guarantor hereof or any
subtenant of Tenant is, or at any time during the Term will be, (i) in violation
of any Laws relating to terrorism or money laundering, or (ii) among the parties
identified on any list compiled pursuant to Executive Order 13224 for the
purpose of identifying suspected terrorists or on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, http://www.treas.gov/ofac/tllsdn.pdf or any replacement
website or other replacement official publication of such list. Landlord
represents, warrants and covenants that (a) Landlord is, and at all times during
the Term will remain, duly organized, validly existing and in good standing
under the Laws of the state of its formation and qualified to do business in the
state of California; (b) neither Landlord’s execution of nor its performance
under this Lease will cause Landlord to be in violation of any agreement or Law;
and (c) no party that (other than through the passive ownership of interests
traded on a recognized securities exchange) constitutes, owns, controls, or is
owned or controlled by Landlord, is, or at any time during the Term will be,
(i) in violation of any Laws relating to terrorism or money laundering, or
(ii) among the parties identified on any list compiled pursuant to Executive
Order 13224 for the purpose of identifying suspected terrorists or on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/ofac/tllsdn.pdf or any
replacement website or other replacement official publication of such list.

 

25.4      Signs. Landlord, at Landlord’s cost, shall include Tenant’s name in
any tenant directory located in the lobby on the first floor of the Building. If
any part of the Premises is located on a multi-tenant floor, Landlord, at
Tenant’s cost, shall provide identifying suite signage for Tenant comparable to
that provided by Landlord on similar floors in the Building. Tenant may not
install (a) any signs outside the Premises, or (b) without Landlord’s prior
consent in its sole and absolute discretion, any signs, window coverings, blinds
or similar items that are visible from outside the Premises.

 

25.5      Supplemental HVAC. If any supplemental HVAC unit (a “Unit”) serves the
Premises, then (a) Tenant shall pay the costs of all electricity consumed in the
Unit’s operation, together with the cost of installing a meter to measure such
consumption; (b) Tenant, at its expense, shall (i) operate and maintain the Unit
in compliance with all applicable Laws and such reasonable rules and procedures
as Landlord may impose; (ii) keep the Unit in as good working order and
condition as existed upon installation (or, if later, when Tenant took
possession of the Premises), subject to normal wear and tear and damage
resulting from Casualty; (iii) maintain in effect, with a contractor reasonably
approved by Landlord, a contract for the maintenance and repair of the Unit,
which contract shall require the contractor, at least once every three (3)
months, to inspect the Unit and provide to Tenant a report of any defective
conditions, together with any recommendations for maintenance, repair or
parts-replacement; (iv) follow all reasonable recommendations of such
contractor; and (v) promptly provide to Landlord a copy of such contract and
each report issued thereunder; (c) the Unit shall become Landlord’s property
upon installation and without compensation to Tenant; provided, however, that
upon Landlord’s request at the expiration or earlier termination hereof, Tenant,
at its expense, shall remove the Unit and repair any resulting damage (and if
Tenant fails to timely perform such work, Landlord may do so at Tenant’s
expense); (d) the Unit shall be deemed (i) a Leasehold Improvement (except for
purposes of Section 8), and (ii) for purposes of Section 11, part of the
Premises; (e) if the Unit exists on the date of mutual execution and delivery
hereof, Tenant accepts the Unit in its “as is” condition, without representation
or warranty as to quality, condition, fitness for use or any other matter;
(f) if the Unit connects to the Building’s condenser water loop (if any), then
Tenant shall pay to Landlord, as Additional Rent, Landlord’s standard one-time
fee for such connection and Landlord’s standard monthly per-ton usage fee; and
(g) if any portion of the Unit is located on the roof, then (i) Tenant’s access
to the roof shall be subject to such reasonable rules and procedures as Landlord
may impose; (ii) Tenant shall maintain the affected portion of the roof in a
clean and orderly condition and shall not interfere with use of the roof by
Landlord or any other tenants or licensees; and (iii) Landlord may relocate the
Unit and/or temporarily interrupt its operation, without liability to Tenant, as
reasonably necessary to maintain and repair the roof or otherwise operate the
Building.

 

 

 
19

--------------------------------------------------------------------------------

 

 

25.6      Attorneys’ Fees. In any action or proceeding between the parties,
including any appellate or alternative dispute resolution proceeding, the
prevailing party may recover from the other party all of its costs and expenses
in connection therewith, including reasonable attorneys’ fees and costs.

 

25.7      Brokers. Tenant represents to Landlord that it has dealt only with
Tenant’s Broker as its broker in connection with this Lease. Tenant shall
indemnify, defend, and hold Landlord harmless from all claims of any brokers,
other than Tenant’s Broker, claiming to have represented Tenant in connection
with this Lease. Landlord shall indemnify, defend and hold Tenant harmless from
all claims of any brokers, including Landlord’s Broker, claiming to have
represented Landlord in connection with this Lease. Tenant acknowledges that any
Affiliate of Landlord that is involved in the negotiation of this Lease is
representing only Landlord, and that any assistance rendered by any agent or
employee of such Affiliate in connection with this Lease or any subsequent
amendment or other document related hereto has been or will be rendered as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord, and not as agent for Tenant.

 

25.8      Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed
and enforced in accordance with the Laws of the State of California. THE PARTIES
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY REMEDY.

 

25.9      Waiver of Statutory Provisions. Each party waives California Civil
Code §§ 1932(2), 1933(4) and 1945. Tenant waives (a) any rights under
(i) California Civil Code §§ 1932(1), 1941, 1942, 1950.7 or any similar Law, or
(ii) California Code of Civil Procedure §§ 1263.260 or 1265.130; and (b) any
right to terminate this Lease under California Civil Code § 1995.310.

 

25.10     Interpretation. As used herein, the capitalized term “Section” refers
to a section hereof unless otherwise specifically provided herein. As used in
this Lease, the terms “herein,” “hereof,” “hereto” and “hereunder” refer to this
Lease and the term “include” and its derivatives are not limiting. Any reference
herein to “any part” or “any portion” of the Premises, the Property or any other
property shall be construed to refer to all or any part of such property. As
used in this Lease in connection with insurance, the term “deductible” includes
self-insured retention. Wherever this Lease requires Tenant to comply with any
Law, rule, regulation, procedure or other requirement or prohibits Tenant from
engaging in any particular conduct, this Lease shall be deemed also to require
Tenant to cause each of its employees, licensees, invitees and subtenants, and
any other party claiming by, through or under Tenant, to comply with such
requirement or refrain from engaging in such conduct, as the case may be.
Wherever this Lease requires Landlord to provide a customary service or to act
in a reasonable manner (whether in incurring an expense, establishing a rule or
regulation, providing an approval or consent, or performing any other act), this
Lease shall be deemed also to provide that whether such service is customary or
such conduct is reasonable shall be determined by reference to the practices of
owners of buildings (“Comparable Buildings”) that (i) are comparable to the
Building in size, age, class, quality and location, and (ii) at Landlord’s
option, have been, or are being prepared to be, certified under the U.S. Green
Building Council’s Leadership in Energy and Environmental Design (LEED) rating
system or a similar rating system. Tenant waives the benefit of any rule that a
written agreement shall be construed against the drafting party.

 

25.11     Entire Agreement. This Lease sets forth the entire agreement between
the parties relating to the subject matter hereof and supersedes any previous
agreements (none of which shall be used to interpret this Lease). Tenant
acknowledges that in entering into this Lease it has not relied upon any
representation, warranty or statement, whether oral or written, not expressly
set forth herein. This Lease can be modified only by a written agreement signed
by both parties.

 

 

 
20

--------------------------------------------------------------------------------

 

 

25.12     Other. Landlord, at its option, may cure any Default, without waiving
any right or remedy or releasing Tenant from any obligation, in which event
Tenant shall pay Landlord, upon demand, the cost of such cure. If any provision
hereof is void or unenforceable, no other provision shall be affected.
Submission of this instrument for examination or signature by Tenant does not
constitute an option or offer to lease, and this instrument is not binding until
it has been executed and delivered by both parties. If Tenant is comprised of
two or more parties, their obligations shall be joint and several. Time is of
the essence with respect to the performance of every provision hereof in which
time of performance is a factor. So long as Tenant performs its obligations
hereunder, Tenant shall have peaceful and quiet possession of the Premises,
subject to the terms hereof. Landlord may transfer its interest herein, in which
event Landlord shall be released from, Tenant shall look solely to the
transferee for the performance of, and the transferee shall be deemed to have
assumed, all of Landlord’s obligations arising hereunder after the date of such
transfer (including the return of any Security Deposit if the Security Deposit
has been transferred to the transferee) and Tenant shall attorn to the
transferee provided the transferee assumes in writing Landlord’s obligations
hereunder. If Tenant (or any party claiming by, through or under Tenant) pays
directly to the provider for any energy consumed at the Property, Tenant,
promptly upon request, shall deliver to Landlord (or, at Landlord’s option,
execute and deliver to Landlord an instrument enabling Landlord to obtain from
such provider) any data about such consumption that Landlord, in its reasonable
judgment, is required to disclose to a prospective buyer, tenant or Security
Holder under California Public Resources Code § 25402.10 or any similar Law.
Landlord reserves all rights not expressly granted to Tenant hereunder,
including the right to make alterations to the Project; provided that, other
than on a temporary basis during the performance of such work, Tenant’s use of
and access to the Premises and Parking Facilities is not interfered with in an
unreasonable manner as a result of such alteration. No rights to any view or to
light or air over any property are granted to Tenant hereunder. The expiration
or earlier termination hereof shall not relieve either party of any obligation
that accrued before, or continues to accrue after, such expiration or
termination. This Lease may be executed in counterparts.

  

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

 

 

LANDLORD:

 

 

 

 

 

 

 

TRIZEC WILSHIRE CENTER, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Frank Campbell

 

 

 

Name:

Frank Campbell

 

 

 

Title:

Market Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

CATASYS, INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Anderson

 

 

Name:

Richard A. Anderson

 

 

Title:

President

 

 

 

[chairman][president][vice-president]

 

 

 

 

 

 

 

By:

/s/ Susan Etzel    

Name:

Susan Etzel    

Title:

CFO       [secretary][assistant secretary][chief       [financial
officer][assistant treasurer]  

 

 

 
21

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

11601 WILSHIRE BOULEVARD-WELLS FARGO CENTER

 

 

OUTLINE OF PREMISES

 

 

 

[ex10-1img001.jpg]

 

 

Exhibit A 
1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

11601 WILSHIRE BOULEVARD-WELLS FARGO CENTER

 

 

WORK LETTER

 

As used in this Exhibit B (this “Work Letter”), the following terms shall have
the following meanings: “Agreement” means the Lease of which this Work Letter is
a part. “Tenant Improvements” means all improvements to be constructed in the
Premises pursuant to this Work Letter. “Tenant Improvement Work” means the
construction of the Tenant Improvements, together with any related work
(including demolition) that is necessary to construct the Tenant Improvements.

 

1

ALLOWANCE.

 

1.1       Allowance. Tenant shall be entitled to a one-time tenant improvement
allowance (the “Allowance”) in the amount of $245,052.00 ($27.00 per rentable
square foot of the Premises) to be applied toward the (i) Allowance Items
(defined in Section 1.2 below) and/or (ii) a credit against Base Rent coming due
under the Lease from and after the fifth (5th) full calendar month of the Term
and/or (iii) the cost of purchasing Lines, signage, furniture, fixtures, and
equipment to be used in the Premises by Tenant; provided that the total portion
of the Allowance that is applied against the items described in (ii) and (iii)
shall not exceed, in the aggregate, $45,380.00 (i.e., $5.00 per rentable square
foot of the Premises). Tenant, by written notice to Landlord (the “Allowance
Notice”) shall advise Landlord of the manner in which Tenant desires to apply
the Allowance. Any portion of the Allowance that is applied toward the cost of
the Tenant Improvement Work shall be disbursed by Landlord in accordance with
Section 1.2 below. Any portion of the Allowance that is applied as a credit
against Base Rent shall be applied against the installment of Base Rent for the
sixth (6th) full calendar month of the Term and, if necessary, consecutive
calendar months thereafter. Any portion of the Allowance that is applied toward
the cost of purchasing Lines, signage, furniture, fixtures, and/or equipment to
be used in the Premises shall be disbursed to Tenant within 30 days after the
later to occur of: (x) receipt of paid invoices from Tenant with respect to
Tenant's actual costs of purchasing such items, and (y) the Commencement Date;
provided that Tenant shall also be required to provide Landlord the
documentation set forth in Section 1.2 below with respect to any items that
relate to work of a type for which a mechanics lien could be potentially be
filed. Tenant shall be responsible for all costs associated with the Tenant
Improvement Work, including the costs of the Allowance Items, to the extent such
costs exceed the lesser of (a) the Allowance, or (b) the aggregate amount that
Landlord is required to disburse for such purpose pursuant to this Work Letter.
Notwithstanding any contrary provision of this Agreement, if Tenant fails to use
the entire Allowance by one (1) year after the Commencement Date, the unused
amount shall revert to Landlord and Tenant shall have no further rights with
respect thereto.

 

1.2       Disbursement of the Allowance. Except as otherwise provided in this
Work Letter, the Allowance shall be disbursed by Landlord only for the following
items (the “Allowance Items”): (a) the fees of the Architect (defined in
Section 2.1 below) and the Engineers (defined in Section 2.1 below);
(b) plan-check, permit and license fees relating to performance of the Tenant
Improvement Work; (c) the cost of performing the Tenant Improvement Work,
including after hours charges, testing and inspection costs, freight elevator
usage, hoisting and trash removal costs, and contractors’ fees and general
conditions; (d) the cost of any change to the base, shell or core of the
Premises or Building required by the Approved Construction Drawings (defined in
Section 2.2 below) (including if such change is due to the fact that such work
is prepared on an unoccupied basis), including all direct architectural and/or
engineering fees and expenses incurred in connection therewith; (e) the cost of
any change to the Approved Construction Drawings or Tenant Improvement Work
required by Law; (f) the Landlord Supervision Fee (defined in Section 3.2.2
below); (g) sales and use taxes; and (h) all other costs expended by Landlord in
connection with the performance of the Tenant Improvement Work.

 

2

PLANS AND PRICING.

 

2.1       Additional Programming Information. Landlord and Tenant acknowledge
that they have approved the space plan for the Premises prepared by SAA
(“Architect”) attached hereto as Exhibit B-1 (the “Space Plan”). Tenant shall
deliver to Landlord, in writing, all information that, together with the Space
Plan, is necessary, in the judgment of Landlord, the Architect and the
Landlord’s chosen engineers (the “Engineers”), to complete the architectural,
engineering and final architectural working drawings for the Premises in a form
that is sufficient to enable subcontractors to bid on the work and to obtain all
applicable permits for the Tenant Improvement Work (the “Construction
Drawings”), including electrical requirements, telephone requirements, special
HVAC requirements, plumbing requirements, and all interior and special finishes
(collectively, the “Additional Programming Information”). The Additional
Programming Information shall be consistent with Landlord’s requirements for
avoiding aesthetic, engineering or other conflicts with the design and function
of the balance of the Building (collectively, the “Landlord Requirements”) and
shall otherwise be subject to Landlord’s reasonable approval. Landlord shall
provide Tenant with notice approving or reasonably disapproving the Additional
Programming Information within five (5) business days after the later of
Landlord’s receipt thereof or the mutual execution and delivery of this
Agreement. If Landlord disapproves the Additional Programming Information,
Landlord’s notice of disapproval shall describe with reasonable specificity the
basis for such disapproval and the changes that would be necessary to resolve
Landlord’s objections. If Landlord disapproves the Additional Programming
Information, Tenant shall modify the Additional Programming Information and
resubmit it for Landlord’s review and approval. Such procedure shall be repeated
as necessary until Landlord has approved the Additional Programming Information.
If requested by Tenant, Landlord, in its sole and absolute discretion, may
assist Tenant, or cause the Architect and/or the Engineers to assist Tenant, in
preparing all or a portion of the Additional Programming Information; provided,
however, that, whether or not the Additional Programming Information is prepared
with such assistance, Tenant shall be solely responsible for the timely
preparation and delivery of the Additional Programming Information and for all
elements thereof and, subject to Section 1 above, all costs relating thereto.

 

 

Exhibit B 
1

--------------------------------------------------------------------------------

 

 

2.2       Construction Drawings. After approving the Additional Programming
Information, Landlord shall cause the Architect and the Engineers to prepare and
deliver to Tenant Construction Drawings that conform to the Space Plan and the
approved Additional Programming Information. Such preparation and delivery shall
occur within 15 business days after the later of Landlord’s approval of the
Additional Programming Information or the mutual execution and delivery of this
Agreement. Tenant shall approve or disapprove the Construction Drawings by
notice to Landlord. If Tenant disapproves the Construction Drawings, Tenant’s
notice of disapproval shall specify any revisions Tenant desires in the
Construction Drawings. After receiving such notice of disapproval, Landlord
shall cause the Architect and/or the Engineers to revise the Construction
Drawings, taking into account the reasons for Tenant’s disapproval (provided,
however, that Landlord shall not be required to cause the Architect or the
Engineers to make any revision to the Construction Drawings that is inconsistent
with the Landlord Requirements or that Landlord otherwise reasonably
disapproves), and resubmit the Construction Drawings to Tenant for its approval.
Such revision and resubmission shall occur within five (5) business days after
the later of Landlord’s receipt of Tenant’s notice of disapproval or the mutual
execution and delivery of this Agreement if such revision is not material, and
within such longer period of time as may be reasonably necessary if such
revision is material. Such procedure shall be repeated as necessary until Tenant
has approved the Construction Drawings. The Construction Drawings approved by
Landlord and Tenant are referred to in this Work Letter as the “Approved
Construction Drawings”.

 

2.3       Construction Pricing. Within 10 business days after the Construction
Drawings are approved by Landlord and Tenant, Landlord shall provide Tenant with
Landlord’s reasonable estimate (the “Construction Pricing Proposal”) of the cost
of all Allowance Items to be incurred by Tenant in connection with the
performance of the Tenant Improvement Work pursuant to the Approved Construction
Drawings. Tenant shall provide Landlord with notice approving or disapproving
the Construction Pricing Proposal. If Tenant disapproves the Construction
Pricing Proposal, Tenant’s notice of disapproval shall be accompanied by
proposed revisions to the Approved Construction Drawings that Tenant requests in
order to resolve its objections to the Construction Pricing Proposal, and
Landlord shall respond as required under Section 2.4 below. Such procedure shall
be repeated as necessary until the Construction Pricing Proposal is approved by
Tenant. Upon Tenant’s approval of the Construction Pricing Proposal, Landlord
may purchase the items set forth in the Construction Pricing Proposal and
commence construction relating to such items.

 

2.4       Revisions to Approved Construction Drawings. If Tenant requests any
revision to the Approved Construction Drawings, Landlord shall provide Tenant
with notice approving or reasonably disapproving such revision, and, if Landlord
approves such revision, Landlord shall have such revision made and delivered to
Tenant, together with notice of any resulting change in the most recent
Construction Pricing Proposal, if any, within 10 business days after the later
of Landlord’s receipt of such request or the mutual execution and delivery of
this Agreement if such revision is not material, and within such longer period
of time as may be reasonably necessary if such revision is material, whereupon
Tenant, within one (1) business day, shall notify Landlord whether it desires to
proceed with such revision. If Landlord has commenced performance of the Tenant
Improvement Work, then, in the absence of such authorization, Landlord shall
have the option to continue such performance disregarding such revision.
Landlord shall not revise the Approved Construction Drawings without Tenant’s
consent, which shall not be unreasonably withheld, conditioned or delayed.

 

2.5      Time Deadlines. The parties shall use their commercially reasonable
efforts to cooperate with each other and their architect, engineers and other
consultants to complete all phases of the Approved Construction Drawings,
approve the Construction Pricing Proposal and obtain the permits for the Tenant
Improvement Work as soon as possible after the execution of this Agreement, and
Tenant shall meet with Landlord, in accordance with a schedule determined by
Landlord, to discuss the parties’ progress.

 

 

Exhibit B  
2

--------------------------------------------------------------------------------

 

 

3

CONSTRUCTION.

 

3.1       Contractor. A contractor designated by Landlord (the “Contractor”)
shall perform the Tenant Improvement Work. In addition, Landlord may select
and/or approve of any subcontractors, mechanics and materialmen used in
connection with the performance of the Tenant Improvement Work.

 

3.2       Construction.

 

3.2.1     Over-Allowance Amount. If the Construction Pricing Proposal exceeds
the Allowance, then, concurrently with its delivery to Landlord of approval of
the Construction Pricing Proposal, Tenant shall deliver to Landlord cash in the
amount of such excess (the “Over-Allowance Amount”). Any Over-Allowance Amount
shall be disbursed by Landlord before the Allowance and pursuant to the same
procedure as the Allowance. After the Construction Pricing Proposal is approved
by Tenant, if any revision is made to the Approved Construction Drawings or the
Tenant Improvement Work that increases the Construction Pricing Proposal, or if
the Construction Pricing Proposal is otherwise increased to reflect the actual
cost of all Allowance Items to be incurred by Tenant in connection with the
performance of the Tenant Improvement Work pursuant to the Approved Construction
Drawings, then Tenant shall deliver any resulting Over-Allowance Amount (or any
resulting increase in the Over-Allowance Amount) to Landlord immediately upon
Landlord’s request.

 

3.2.2     Landlord’s Retention of Contractor. Landlord shall independently
retain the Contractor to perform the Tenant Improvement Work in accordance with
the Approved Construction Drawings. Tenant shall pay a construction supervision
and management fee (the “Landlord Supervision Fee”) to Landlord in an amount
equal to three percent (3%) of the aggregate amount of all Allowance Items other
than the Landlord Supervision Fee.

 

3.2.3     Contractor’s Warranties. Landlord hereby assigns to Tenant all
warranties and guarantees by Contractor relating to the Tenant Improvements,
which assignment shall be on a non-exclusive basis such that the warranties and
guarantees may be enforced by Landlord and/or Tenant, and Tenant hereby waives
all claims against Landlord relating to, or arising out of the construction of,
the Tenant Improvements, except as otherwise expressly provided herein.

 

4

COMPLETION.

 

4.1       Substantial Completion; Punch-List. For purposes of the Lease, the
Tenant Improvement Work shall be deemed to be “Substantially Complete” when
Landlord: (a) is able to provide Tenant with reasonable access to the Premises;
(b) has substantially performed all of the Tenant Improvement Work required to
be performed by Landlord under this Work Letter, other than decoration and minor
“punch-list” type items and adjustments which do not materially interfere with
Tenant’s access to or use of the Premises; and (c) has obtained a temporary
certificate of occupancy, signed-off permit card or other required equivalent
approval from the local governmental authority permitting occupancy of the
Premises. Within ten (10) days after the date on which the Tenant Improvement
Work is Substantially Complete, Tenant will conduct a walk-through inspection of
the Premises with Landlord and provide to Landlord a written punch-list
specifying those decoration and other punch-list items which require completion,
which items Landlord will thereafter diligently complete.

 

4.2       Tenant Delay. If the Substantial Completion of the Tenant Improvement
Work is delayed (a “Tenant Delay”) as a result of (a) Tenant’s failure to timely
approve any matter requiring Tenant’s approval; (b) any breach by Tenant of this
Work Letter or the Lease; (c) any request by Tenant for a revision to the
Approved Construction Drawings (except to the extent such delay results from any
failure of Landlord to perform its obligations under Section 2.4 above);
(d) Tenant’s requirement for materials, components, finishes or improvements
that are not available in a commercially reasonable time given the anticipated
date of Substantial Completion of the Tenant Improvement Work as set forth in
this Agreement; or (e) any other act or omission of Tenant or any of its agents,
employees or representatives, then, notwithstanding any contrary provision of
this Agreement, and regardless of when the Tenant Improvement Work is actually
Substantially Completed, the Tenant Improvement Work shall be deemed to be
Substantially Completed on the date on which the Tenant Improvement Work would
have been Substantially Completed if no such Tenant Delay had occurred.
Notwithstanding the foregoing, Landlord shall not be required to tender
possession of the Premises to Tenant before the Tenant Improvement Work has been
Substantially Completed, as determined without giving effect to the preceding
sentence.

 

 

Exhibit B  
3

--------------------------------------------------------------------------------

 

 

4.3       Tenant’s Early Access. Subject to the terms hereof and provided that
Tenant and its agents do not unreasonably interfere with, or delay, Contractor's
work in the Premises, at Landlord's reasonable discretion, Contractor shall
allow Tenant and its agents, employees and contractors access to the Premises
prior to Substantial Completion of the Premises for the purpose of Tenant
installing its equipment, furnishings or fixtures (including Tenant's data and
telephone equipment) in the Premises. Prior to Tenant's entry into the Premises
as permitted by the terms of this Section 4.3, Tenant shall submit a schedule to
Landlord and Contractor, for their approval (not to be unreasonably withheld,
conditioned or delayed), which schedule shall detail the timing and purpose of
Tenant's entry. In connection with any such entry, Tenant acknowledges and
agrees that Tenant's employees, agents, contractors, consultants, workmen,
mechanics, suppliers and invitees shall fully cooperate, work in harmony and
not, in any manner, unreasonably interfere with Landlord or the Contractor,
agents or representatives in performing work in the Premises, or unreasonably
interfere with the general operation of the Building and/or the Property. If at
any time any such person representing Tenant shall not be cooperative or shall
otherwise cause or threaten to cause any such disharmony or interference,
including, without limitation, labor disharmony, and Tenant fails to immediately
institute and maintain corrective actions as directed by Landlord, then Landlord
may revoke Tenant's entry rights upon twenty-four (24) hours' prior written
notice to Tenant. Tenant acknowledges and agrees that any such entry into and
occupancy of the Premises or any portion thereof by Tenant or any person or
entity working for or on behalf of Tenant shall be deemed to be subject to all
of the terms, covenants, conditions and provisions of the Lease, excluding only
the covenant to pay Rent (until the occurrence of the Commencement Date). Except
to the extent arising from the negligence or willful misconduct of Landlord or
its agents, employees or contractors, Tenant further acknowledges and agrees
that Landlord shall not be liable for any injury, loss or damage which may occur
to any of Tenant's work made in or about the Premises in connection with such
entry or to any property placed therein prior to the Commencement Date, the same
being at Tenant's sole risk and liability. Tenant shall be liable to Landlord
for any damage to any portion of the Premises, including the Tenant Improvement
Work, caused by Tenant or any of Tenant's employees, agents, contractors,
consultants, workmen, mechanics, suppliers and invitees. In the event that the
performance of Tenant's work in connection with such entry requires the use of
any Building services, Tenant shall promptly reimburse Landlord for such
reasonable costs created by such use upon receipt of a written invoice therefor
accompanied by reasonable substantiation of such costs and/or shall pay Landlord
for such Building services at Landlord's standard rates then in effect.

 

4.4      Commencement Date Delays. If the Commencement Date has not occurred on
or before March 1, 2014 (the "Outside Completion Date"), Tenant shall be
entitled to a rent abatement following the Commencement Date of $940.00 for
every day in the period beginning on the Outside Completion Date and ending on
the Commencement Date. Landlord and Tenant acknowledge and agree that: (i) the
determination of the Commencement Date shall take into consideration the effect
of any Tenant Delays; and (ii) the Outside Completion Date shall be postponed by
the number of days the Commencement Date is delayed due to events of Force
Majeure. Notwithstanding the foregoing, (i) a Tenant Delay shall only apply if
Landlord provides Tenant with written notice of such potential Tenant Delay at
the time of such delay and Tenant does not approve the applicable matter, cure
the breach or take other action to avoid the delay within one (1) business day
after receipt of Landlord’s written notice; and (ii) a delay due to Force
Majeure shall only apply from and after the date on which Landlord provides
Tenant with written notice of such event of Force Majeure.

 

5          MISCELLANEOUS. Notwithstanding any contrary provision of this
Agreement, if Tenant defaults under this Agreement before the Tenant Improvement
Work is completed, Landlord’s obligations under this Work Letter shall be
excused until such default is cured and Tenant shall be responsible for any
resulting delay in the completion of the Tenant Improvement Work. This Work
Letter shall not apply to any space other than the Premises.

 

Exhibit B  
4

--------------------------------------------------------------------------------

 

 

EXHIBIT B-1

 

APPROVED SPACE PLAN

 

 

 

 

[ex10-1img002.jpg]

 

 

Exhibit B
5 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

 

11601 WILSHIRE BOULEVARD-WELLS FARGO CENTER

 

 

CONFIRMATION LETTER

 

_____________________, 2013

 

 

CATASYS, INC.

11601 Wilshire Boulevard

Suite No. 950

Los Angeles, California

 

 

Re:           Office Lease (the “Lease”) dated ______________, 2013, between
TRIZEC WILSHIRE CENTER, LLC, a Delaware limited liability company (“Landlord”),
and CATASYS, INC., a Delaware corporation (“Tenant”), concerning Suite No. 950
(the “Premises”) on the ninth (9th) floor of the building located at 11601
Wilshire Boulevard, Los Angeles, California.

 

Lease ID: _____________________________

Business Unit Number: __________________

 

 

Dear _________________:

 

In accordance with the Lease, Tenant accepts possession of the Premises and
confirms the following:

 

 

1.

The Commencement Date is _____________ and the Expiration Date is
_______________.

 

 

2.

The exact number of rentable square feet within the Premises is _________ square
feet, subject to Section 2.1.1 of the Lease.

 

 

3.

Tenant’s Share, based upon the exact number of rentable square feet within the
Premises, is ____________%, subject to Section 2.1.1 of the Lease.

 

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention. Please note that, pursuant to Section 2.1.1 of the
Lease, if Tenant fails to execute and return (or, by notice to Landlord,
reasonably object to) this letter within thirty (30) days after receiving it,
Tenant shall be deemed to have executed and returned it without exception.

 

 

Agreed and Accepted as of   , 2013.

 

“Landlord”:

 

 

 

 

 

 

 

 

“Tenant”:

 

EQUITY OFFICE MANAGEMENT, L.L.C., on behalf of Trizec Wilshire Center, LLC  

 

 

 

 

 

 

 

CATASYS, INC., a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

By:

 

 

 

Title:

Authorized Signatory

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Exhibit C
1 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

11601 WILSHIRE BOULEVARD-WELLS FARGO CENTER

 

 

RULES AND REGULATIONS

 

Tenant shall comply with the following rules and regulations (as reasonably
modified or supplemented from time to time, the “Rules and Regulations”).
Landlord shall not be responsible to Tenant for the nonperformance of any of the
Rules and Regulations by any other tenants or occupants of the Project. In the
event of any conflict between the Rules and Regulations and the other provisions
of this Lease, the latter shall control.

 

1.     Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
consent. Tenant shall bear the cost of any lock changes or repairs required by
Tenant. Two (2) keys will be furnished by Landlord for the Premises, and any
additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices and toilet
rooms furnished to or otherwise procured by Tenant, and if any such keys are
lost, Tenant shall pay Landlord the cost of replacing them or of changing the
applicable locks if Landlord deems such changes necessary.

 

2.     All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.

 

3.     Landlord may close and keep locked all entrance and exit doors of the
Building during such hours as are customary for Comparable Buildings. Tenant
shall cause its employees, agents, contractors, invitees and licensees who use
Building doors during such hours to securely close and lock them after such use.
Any person entering or leaving the Building during such hours, or when the
Building doors are otherwise locked, may be required to sign the Building
register, and access to the Building may be refused unless such person has
proper identification or has a previously arranged access pass. Landlord will
furnish passes to persons for whom Tenant requests them. Tenant shall be
responsible for all persons for whom Tenant requests passes and shall be liable
to Landlord for all acts of such persons. Landlord and its agents shall not be
liable for damages for any error with regard to the admission or exclusion of
any person to or from the Building. In case of invasion, mob, riot, public
excitement or other commotion, Landlord may prevent access to the Building or
the Project during the continuance thereof by any means it deems appropriate for
the safety and protection of life and property.

 

4.     No furniture, freight or equipment shall be brought into the Building
without prior notice to Landlord. All moving activity into or out of the
Building shall be scheduled with Landlord and done only at such time and in such
manner as Landlord designates. Landlord may prescribe the weight, size and
position of all safes and other heavy property brought into the Building and
also the times and manner of moving the same in and out of the Building. Safes
and other heavy objects shall, if considered necessary by Landlord, stand on
supports of such thickness as is necessary to properly distribute the weight.
Landlord will not be responsible for loss of or damage to any such safe or
property. Any damage to the Building, its contents, occupants or invitees
resulting from Tenant’s moving or maintaining any such safe or other heavy
property shall be the sole responsibility and expense of Tenant (notwithstanding
Sections 7 and 10.4 of this Lease).

 

5.     No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours, in such specific elevator and by such personnel as shall be
designated by Landlord.

 

6.     Employees of Landlord shall not perform any work or do anything outside
their regular duties unless under special instructions from Landlord.

 

7.     No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises or the
Building without Landlord’s prior consent. Tenant shall not disturb, solicit,
peddle or canvass any occupant of the Project.

 

8.     The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance shall be thrown therein. Notwithstanding Sections 7 and 10.4
of this Lease, Tenant shall bear the expense of any breakage, stoppage or damage
resulting from any violation of this rule by Tenant or any of its employees,
agents, contractors, invitees or licensees.

 

9.     Tenant shall not overload the floor of the Premises, or mark, drive nails
or screws or drill into the partitions, woodwork or drywall of the Premises, or
otherwise deface the Premises, without Landlord’s prior consent. Tenant shall
not purchase bottled water, ice, towel, linen, maintenance or other like
services from any person not approved by Landlord.

 

 

Exhibit D 
1 

--------------------------------------------------------------------------------

 

 

10.   Except for vending machines intended for the sole use of Tenant’s
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated in the
Premises without Landlord’s prior consent.

 

11.   Tenant shall not, without Landlord’s prior consent, use, store, install,
disturb, spill, remove, release or dispose of, within or about the Premises or
any other portion of the Project, any asbestos-containing materials, any solid,
liquid or gaseous material now or subsequently considered toxic or hazardous
under the provisions of 42 U.S.C. Section 9601 et seq. or any other applicable
environmental Law, or any inflammable, explosive or dangerous fluid or
substance; provided, however, that Tenant may use, store and dispose of such
substances in such amounts as are typically found in similar premises used for
general office purposes provided that such use, storage and disposal does not
damage any part of the Premises, Building or Project and is performed in a safe
manner and in accordance with all Laws. Tenant shall comply with all Laws
pertaining to and governing the use of such materials by Tenant and shall remain
solely liable for the costs of abatement and removal. No burning candle or other
open flame shall be ignited or kept by Tenant in or about the Premises, Building
or Project.

 

12.   Tenant shall not, without Landlord’s prior consent, use any method of
heating or air conditioning other than that supplied by Landlord.

 

13.   Tenant shall not use or keep any foul or noxious gas or substance in or on
the Premises, or occupy or use the Premises in a manner offensive or
objectionable to Landlord or other occupants of the Project by reason of noise,
odors or vibrations, or interfere with other occupants or those having business
therein, whether by the use of any musical instrument, radio, CD player or
otherwise. Tenant shall not throw anything out of doors, windows or skylights or
down passageways.

 

14.   Tenant shall not bring into or keep within the Project, the Building or
the Premises any animals (other than service animals), birds, aquariums, or,
except in areas designated by Landlord, bicycles or other vehicles.

 

15.   No cooking shall be done in the Premises, nor shall the Premises be used
for lodging, for living quarters or sleeping apartments, or for any improper,
objectionable or immoral purposes. Notwithstanding the foregoing, Underwriters’
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and invitees, provided that such use complies with all Laws.

 

16.   The Premises shall not be used for manufacturing or for the storage of
merchandise except to the extent such storage may be incidental to the Permitted
Use. Tenant shall not occupy the Premises as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics or tobacco, or as a medical office, a
barber or manicure shop, or an employment bureau, without Landlord’s prior
consent. Tenant shall not engage or pay any employees in the Premises except
those actually working for Tenant in the Premises, nor advertise for laborers
giving an address at the Premises.

 

17.   Landlord may exclude from the Project any person who, in Landlord’s
judgment, is intoxicated or under the influence of liquor or drugs, or who
violates any of these Rules and Regulations.

 

18.   Tenant shall not loiter in or on the entrances, corridors, sidewalks,
lobbies, courts, halls, stairways, elevators, vestibules or any Common Areas for
the purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.

 

19.   Tenant shall not waste electricity, water or air conditioning, shall
cooperate with Landlord to ensure the most effective operation of the Building’s
heating and air conditioning system, and shall not attempt to adjust any
controls. Tenant shall install and use in the Premises only ENERGY STAR rated
equipment, where available. Tenant shall use recycled paper in the Premises to
the extent consistent with its business requirements.

 

20.   Tenant shall store all its trash and garbage inside the Premises. No
material shall be placed in the trash or garbage receptacles if, under Law, it
may not be disposed of in the ordinary and customary manner of disposing of
trash and garbage in the vicinity of the Building. All trash, garbage and refuse
disposal shall be made only through entryways and elevators provided for such
purposes at such times as Landlord shall designate. Tenant shall comply with
Landlord’s recycling program, if any.

 

21.   Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

 

 

Exhibit D 
2 

--------------------------------------------------------------------------------

 

 

22.   Any persons employed by Tenant to do janitorial work (a) shall be subject
to Landlord’s prior consent; (b) shall not, in Landlord’s reasonable judgment,
disturb labor harmony with any workforce or trades engaged in performing other
work or services at the Project; and (c) while in the Building and outside of
the Premises, shall be subject to the control and direction of the Building
manager (but not as an agent or employee of such manager or Landlord), and
Tenant shall be responsible for all acts of such persons.

 

23.   No awning or other projection shall be attached to the outside walls of
the Building without Landlord’s prior consent. Other than Landlord’s
Building-standard window coverings, no curtains, blinds, shades or screens shall
be attached to or hung in, or used in connection with, any window or door of the
Premises. All electrical ceiling fixtures hung in the Premises or spaces along
the perimeter of the Building must be fluorescent and/or of a quality, type,
design and a warm white bulb color approved in advance by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without Landlord’s prior consent. Tenant shall abide by Landlord’s reasonable
regulations concerning the opening and closing of window coverings.

 

24.   Tenant shall not obstruct any sashes, sash doors, skylights, windows or
doors that reflect or admit light or air into the halls, passageways or other
public places in the Building, nor shall Tenant place any bottles, parcels or
other articles on the windowsills.

 

25.   Tenant must comply with requests by Landlord concerning the informing of
their employees of items of importance to the Landlord.

 

26.   Tenant must comply with the State of California “No-Smoking” law set forth
in California Labor Code Section 6404.5 and with any local “No-Smoking”
ordinance that is not superseded by such law.

 

27.   Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by Law.

 

28.   All office equipment of an electrical or mechanical nature shall be placed
by Tenant in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise or annoyance.

 

29.   Tenant shall not use any hand trucks except those equipped with rubber
tires and rubber side guards.

 

30.   No auction, liquidation, fire sale, going-out-of-business or bankruptcy
sale shall be conducted in the Premises without Landlord’s prior consent.

 

31.   Without Landlord’s prior consent, Tenant shall not use the name of the
Project or Building or use pictures or illustrations of the Project or Building
in advertising or other publicity or for any purpose other than as the address
of the business to be conducted by Tenant in the Premises.

 

Landlord may from time to time modify or supplement these Rules and Regulations
in a manner that, in Landlord’s reasonable judgment, is appropriate for the
management, safety, care and cleanliness of the Premises, the Building, the
Common Areas and the Project, for the preservation of good order therein, and
for the convenience of other occupants and tenants thereof. Landlord may waive
any of these Rules and Regulations for the benefit of any tenant, but no such
waiver shall be construed as a waiver of such Rule and Regulation in favor of
any other tenant nor prevent Landlord from thereafter enforcing such Rule and
Regulation against any tenant.

 

 

Exhibit D 
3 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

11601 WILSHIRE BOULEVARD-WELLS FARGO CENTER

 

 

JUDICIAL REFERENCE

 

 

IF THE JURY-WAIVER PROVISIONS OF SECTION 25.8 OF THIS LEASE ARE NOT ENFORCEABLE
UNDER CALIFORNIA LAW, THE PROVISIONS SET FORTH BELOW SHALL APPLY.

 

It is the desire and intention of the parties to agree upon a mechanism and
procedure under which controversies and disputes arising out of this Lease or
related to the Premises will be resolved in a prompt and expeditious manner.
Accordingly, except with respect to actions for unlawful or forcible detainer or
with respect to the prejudgment remedy of attachment, any action, proceeding or
counterclaim brought by either party hereto against the other (and/or against
its officers, directors, employees, agents or subsidiaries or affiliated
entities) on any matters arising out of or in any way connected with this Lease,
Tenant’s use or occupancy of the Premises and/or any claim of injury or damage,
whether sounding in contract, tort, or otherwise, shall be heard and resolved by
a referee under the provisions of the California Code of Civil Procedure,
Sections 638 — 645.1, inclusive (as same may be amended, or any successor
statute(s) thereto) (the “Referee Sections”). Any fee to initiate the judicial
reference proceedings and all fees charged and costs incurred by the referee
shall be paid by the party initiating such procedure (except that if a reporter
is requested by either party, then a reporter shall be present at all
proceedings where requested and the fees of such reporter – except for copies
ordered by the other parties – shall be borne by the party requesting the
reporter); provided however, that allocation of the costs and fees, including
any initiation fee, of such proceeding shall be ultimately determined in
accordance with Section 25.6 of this Lease. The venue of the proceedings shall
be in the county in which the Premises are located. Within 10 days of receipt by
any party of a request to resolve any dispute or controversy pursuant to this
Exhibit E, the parties shall agree upon a single referee who shall try all
issues, whether of fact or law, and report a finding and judgment on such issues
as required by the Referee Sections. If the parties are unable to agree upon a
referee within such 10-day period, then any party may thereafter file a lawsuit
in the county in which the Premises are located for the purpose of appointment
of a referee under the Referee Sections. If the referee is appointed by the
court, the referee shall be a neutral and impartial retired judge with
substantial experience in the relevant matters to be determined, from
Jams/Endispute, Inc., ADR Services, Inc. or a similar mediation/arbitration
entity approved by each party in its sole and absolute discretion. The proposed
referee may be challenged by any party for any of the grounds listed in the
Referee Sections. The referee shall have the power to decide all issues of fact
and law and report his or her decision on such issues, and to issue all
recognized remedies available at law or in equity for any cause of action that
is before the referee, including an award of attorneys’ fees and costs in
accordance with this Lease. The referee shall not, however, have the power to
award punitive damages, nor any other damages that are not permitted by the
express provisions of this Lease, and the parties waive any right to recover any
such damages. The parties may conduct all discovery as provided in the
California Code of Civil Procedure, and the referee shall oversee discovery and
may enforce all discovery orders in the same manner as any trial court judge,
with rights to regulate discovery and to issue and enforce subpoenas, protective
orders and other limitations on discovery available under California Law. The
reference proceeding shall be conducted in accordance with California Law
(including the rules of evidence), and in all regards, the referee shall follow
California Law applicable at the time of the reference proceeding. The parties
shall promptly and diligently cooperate with one another and the referee, and
shall perform such acts as may be necessary to obtain a prompt and expeditious
resolution of the dispute or controversy in accordance with the terms of this
Exhibit E. In this regard, the parties agree that the parties and the referee
shall use best efforts to ensure that (a) discovery be conducted for a period no
longer than six (6) months from the date the referee is appointed, excluding
motions regarding discovery, and (b) a trial date be set within 9 months of the
date the referee is appointed. In accordance with Section 644 of the California
Code of Civil Procedure, the decision of the referee upon the whole issue must
stand as the decision of the court, and upon the filing of the statement of
decision with the clerk of the court, or with the judge if there is no clerk,
judgment may be entered thereon in the same manner as if the action had been
tried by the court. Any decision of the referee and/or judgment or other order
entered thereon shall be appealable to the same extent and in the same manner
that such decision, judgment, or order would be appealable if rendered by a
judge of the superior court in which venue is proper hereunder. The referee
shall in his/her statement of decision set forth his/her findings of fact and
conclusions of law. The parties intend this general reference agreement to be
specifically enforceable in accordance with the Code of Civil Procedure. Nothing
in this Exhibit E shall prejudice the right of any party to obtain provisional
relief or other equitable remedies from a court of competent jurisdiction as
shall otherwise be available under the Code of Civil Procedure and/or applicable
court rules.

 

 

Exhibit E 
1 

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

11601 WILSHIRE BOULEVARD-WELLS FARGO CENTER

 

ADDITIONAL PROVISIONS

 

 

1.

California Civil Code Section 1938. Pursuant to California Civil Code § 1938,
Landlord hereby states that the Premises have not undergone inspection by a
Certified Access Specialist (CASp) (defined in California Civil Code § 55.52).

 

2.

Extension Option.

 

 

2.1.

Grant of Option; Conditions. Tenant shall have the right (the “Extension
Option”) to extend the Term for one (1) additional period of five (5) years
beginning on the day immediately following the Expiration Date of the Lease and
ending on the fifth (5th) anniversary of such Expiration Date (the “Extension
Term”), if:

 

 

A.

not less than 9 and not more than 13 full calendar months before the Expiration
Date of the Lease, Tenant delivers written notice to Landlord (the “Extension
Notice”) electing to exercise the Extension Option;

 

 

B.

Tenant is not in Default under the Lease beyond any applicable cure period when
Tenant delivers the Extension Notice;

 

 

C.

no more than 25% of the Premises is sublet when Tenant delivers the Extension
Notice (except in connection with a Permitted Transfer); and

 

 

D.

the Lease has not been assigned before Tenant delivers the Extension Notice
(except in connection with a Permitted Transfer).

 

 

2.2.

Terms Applicable to Extension Term.

 

 

A.

During the Extension Term, (a) the Base Rent rate per rentable square foot shall
be equal to the Prevailing Market rate per rentable square foot; (b) Base Rent
shall increase, if at all, in accordance with the increases assumed in the
determination of Prevailing Market rate; and (c) Base Rent shall be payable in
monthly installments in accordance with the terms and conditions of the Lease.

 

 

B.

During the Extension Term Tenant shall pay Tenant’s Share of any Expense Excess
and Tax Excess for the Premises in accordance with the Lease.

 

 

2.3.

Procedure for Determining Prevailing Market.

 

 

A.

Initial Procedure. Within 30 days after receiving the Extension Notice, Landlord
shall give Tenant written notice stating Landlord’s estimate of the Prevailing
Market rate for the Extension Term. Tenant, within 15 days thereafter, shall
give Landlord either (i) written notice (“Tenant’s Binding Notice”) accepting
Landlord’s estimate of the Prevailing Market rate for the Extension Term, or
(ii) written notice (“Tenant’s Rejection Notice”) rejecting such estimate. If
Tenant gives Landlord a Tenant’s Rejection Notice, Landlord and Tenant shall
work together in good faith to agree in writing upon the Prevailing Market rate
for the Extension Term. If, within 30 days after delivery of a Tenant’s
Rejection Notice, the parties fail to agree in writing upon the Prevailing
Market rate, the provisions of Section 2.3.B below shall apply.

 

 

B.

Dispute Resolution Procedure.

 

 

1.

If, within 30 days after delivery of a Tenant’s Rejection Notice, the parties
fail to agree in writing upon the Prevailing Market rate, Landlord and Tenant,
within five (5) days thereafter, shall each simultaneously submit to the other,
in a sealed envelope, its good faith estimate of the Prevailing Market rate for
the Extension Term (collectively, the “Estimates”). If the higher of such
Estimates is not more than 105% of the lower of such Estimates, the Prevailing
Market rate shall be deemed to be the average of the two Estimates. Otherwise,
within seven (7) days after the exchange of Estimates, Landlord and Tenant shall
each select an appraiser to determine which of the two Estimates most closely
reflects the Prevailing Market rate for the Extension Term. Each appraiser so
selected shall be certified as an MAI appraiser or as an ASA appraiser and shall
have had at least five (5) years experience within the previous 10 years as a
real estate appraiser working in the submarket of Los Angeles, California of
which the Building is a part, with working knowledge of current rental rates and
leasing practices relating to buildings similar to the Building. For purposes
hereof, an “MAI” appraiser means an individual who holds an MAI designation
conferred by, and is an independent member of, the American Institute of Real
Estate Appraisers (or its successor organization, or in the event there is no
successor organization, the organization and designation most similar), and an
“ASA” appraiser means an individual who holds the Senior Member designation
conferred by, and is an independent member of, the American Society of
Appraisers (or its successor organization, or, in the event there is no
successor organization, the organization and designation most similar).

 

 

Exhibit F 
1 

--------------------------------------------------------------------------------

 

 

 

2.

If each party selects an appraiser in accordance with Section 2.3.B.1 above, the
parties shall cause their respective appraisers to work together in good faith
to agree upon which of the two Estimates most closely reflects the Prevailing
Market rate for the Extension Term. The Estimate, if any, so agreed upon by such
appraisers shall be final and binding on both parties as the Prevailing Market
rate for the Extension Term and may be entered in a court of competent
jurisdiction. If the appraisers fail to reach such agreement within 20 days
after their selection, then, within 10 days after the expiration of such 20-day
period, the parties shall instruct the appraisers to select a third appraiser
meeting the above criteria (and if the appraisers fail to agree upon such third
appraiser within 10 days after being so instructed, either party may cause a
court of competent jurisdiction to select such third appraiser). Promptly upon
selection of such third appraiser, the parties shall instruct such appraiser
(or, if only one of the parties has selected an appraiser within the 7-day
period described above, then promptly after the expiration of such 7-day period
the parties shall instruct such appraiser) to determine, as soon as practicable
but in any case within 14 days after his selection, which of the two Estimates
most closely reflects the Prevailing Market rate. Such determination by such
appraiser (the “Final Appraiser”) shall be final and binding on both parties as
the Prevailing Market rate for the Extension Term and may be entered in a court
of competent jurisdiction. If the Final Appraiser believes that expert advice
would materially assist him, he may retain one or more qualified persons to
provide such expert advice. The parties shall share equally in the costs of the
Final Appraiser and of any experts retained by the Final Appraiser. Any fees of
any other appraiser, counsel or expert engaged by Landlord or Tenant shall be
borne by the party retaining such appraiser, counsel or expert.

 

 

C.

If the Prevailing Market rate has not been determined by the commencement date
of the Extension Term, Tenant shall pay Base Rent for the Extension Term upon
the terms and conditions in effect during the last month ending on or before the
Expiration Date until such time as the Prevailing Market rate has been
determined. Upon such determination, the Base Rent for the Extension Term shall
be retroactively adjusted. If such adjustment results in an under- or
overpayment of Base Rent by Tenant, Tenant shall pay Landlord the amount of such
underpayment, or receive a credit in the amount of such overpayment, with or
against the next Base Rent due under the Lease.

 

 

2.4.

Extension Amendment. If Tenant is entitled to and properly exercises its
Extension Option, and if the Prevailing Market rate for the Extension Term is
determined in accordance with Section 2.3 above, Landlord, within a reasonable
time thereafter, shall prepare and deliver to Tenant an amendment (the
“Extension Amendment”) reflecting changes in the Base Rent, the Term, the
expiration date of the Lease, and other appropriate terms in accordance with
this Section 2, and Tenant shall execute and return (or provide Landlord with
reasonable objections to) the Extension Amendment within 15 days after receiving
it. Notwithstanding the foregoing, upon determination of the Prevailing Market
rate for the Extension Term in accordance with Section 2.3 above, an otherwise
valid exercise of the Extension Option shall be fully effective whether or not
the Extension Amendment is executed.

 

 

Exhibit F  
2 

--------------------------------------------------------------------------------

 

 

 

2.5.

Definition of Prevailing Market. For purposes of this Extension Option,
“Prevailing Market” shall mean the arms-length, fair-market, annual rental rate
per rentable square foot under extension and renewal leases and amendments
entered into on or about the date on which the Prevailing Market is being
determined hereunder for space comparable to the Premises in the Building and
Comparable Buildings. The determination of Prevailing Market shall take into
account (i) any material economic differences between the terms of the Lease and
any comparison lease or amendment, such as rent abatements, construction costs
and other concessions, and the manner, if any, in which the landlord under any
such lease is reimbursed for operating expenses and taxes; (ii) any material
differences in configuration or condition between the Premises and any
comparison space, including any cost that would have to be incurred in order to
make the configuration or condition of the comparison space similar to that of
the Premises; and (iii) any reasonably anticipated changes in the Prevailing
Market rate from the time such Prevailing Market rate is being determined and
the time such Prevailing Market rate will become effective under the Lease.

 



 

2.6.

Subordination. Notwithstanding anything herein to the contrary, Tenant’s
Extension Option is subject and subordinate to the expansion rights (whether
such rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Building or the Project
existing on the date hereof.



 

 

 

 

Exhibit F

3